Madam President, ladies and gentlemen, I would just like to inform this Assembly that an attack took place this morning in Nassiriya, Iraq, against a European military convoy: three Italian and a Romanian solider were killed. I believe that this House should remember the sacrifice made by those European citizens, who were doing their jobs and their service in order to promote peace.
Thank you, Mr Tajani, and thank you also for informing us of this. I am sure that the House will endorse what you have said.
Madam President, ladies and gentlemen, I too agree with Mr Tajani’s remarks, of course, although I would add that it is perhaps really time that those troops left Iraq.
I have, however, asked to take the floor under Rule 22, which relates to the duties of the Bureau. In particular, I refer to what took place in the Bureau yesterday, when the possibility for Europeans to write to the Community institutions in one of their own country's official languages was rejected. That decision by the Bureau is in no sense an administrative one, given that there would not have been any kind of cost involved for Parliament.
It is a political decision and, as such, my group challenges it and intends to bring it up at the Conference of Presidents. A decision such as that, which prevents citizens from communicating in a manner that has already been approved by the Commission and the Council, cannot be adopted by an Assembly like ours. In taking the floor, I simply wanted to explain our position in relation to the duties of the Bureau.
Thank you, Mrs Frassoni. Mrs Frassoni has made reference to what emerged from the Bureau meeting last night, with which I am sure not all Members will be familiar.
Mrs Frassoni, I would recommend not only that you write to the President about this matter, but also that you inform your Secretaries-General and your Joint Chairman, and get this raised in the Conference of Presidents. The matter you have raised was resolved by being voted on in the Bureau yesterday – albeit with a narrow result. If you want to raise it again, I am sure you will have to do that via the Groups, who, I am sure, will take the matter up and write to the President.
The next item is the report (A6-0072/2006) by Mr Titley, on behalf of the Committee on Transport and Tourism, on Road safety: bringing eCall to citizens (2005/2211(INI)).
. Madam President, I want you to imagine a scene: it is a dark and stormy night, it is cold, wet and windy, and you are driving along unfamiliar roads – possibly even lost – when, all of a sudden, something is in your way. You are forced to swerve and you hit a tree, knocking yourself unconscious. At that point, a relatively minor accident could become very serious: you could be in shock, you could develop hypothermia, you could have bleeding which if not stemmed could be fatal. If you are not knocked unconscious, do you know where you are? Do you know anything about the emergency 112 number? Indeed, do you have a mobile phone or is your battery flat? In all of those circumstances a relatively minor accident could be lethal. That is because of what is known as the golden hour principle: if you receive treatment within the first hour you are more likely not only to have your life saved but also to have a reduction in the intensity of injuries.
That is why we need eCall, which is a pan-European in-vehicle emergency call system based on the 112 emergency number. If you have an accident, a device within the vehicle will be triggered by the airbag going off, by a sudden rise in temperature in the car, by the car overturning or by sudden deceleration. When it is triggered it will send data – such as the time, location and identification of the vehicle – to a public safety answering point, which will then alert the emergency services who will come rushing to your aid. This device could also be triggered manually and have a voice call so you could communicate with the emergency services.
I know there are some issues about privacy, but let us be clear that this system works only when it is triggered in an accident and is not a device for tracing where you are when you are driving. This came out of the Emerge project, which was funded by the Fifth Framework Programme, and I should emphasise that much of the technology is here now and some cars already have it. However, there is no common platform.
We need this because 40 000 people are killed on our roads every year and 1.6 million people are injured. The cost is EUR 160 billion, or 2% of the EU’s GDP. We hope to halve the number of deaths by 2010.
Thus eCall is the first building block in the Commission’s Intelligent Car Initiative. Most measures are designed to stop accidents happening, but accidents will inevitably happen and it is in those circumstances that we need eCall. Research has shown that it will reduce the response time in rural areas by 50% and in urban areas by up to 40%. That will save 2500 lives, reduce serious injuries by 15% and so cut road-traffic accident bills by EUR 22 billion a year. It will also cut accident-related congestion by about another EUR 4 billion a year. Therefore, it is a great idea.
Unfortunately, it is a very complicated idea, because a huge range of stakeholders need to come together – the car industry, the telecoms industry, emergency services, public authorities – to get this introduced on a coherent basis on a common platform. That is why the eCall Driving Group was set up. It has produced a Memorandum of Understanding, which binds stakeholders to implement equal and agreed principles and an agreed timetable whereby we will have full-scale tests in 2007, PSAPs will be upgraded by the end of 2007 and we will introduce this in all new vehicles in 2009.
We have over 50 signatures, but unfortunately only seven are from Member States and ironically one is from a non-Member State – Switzerland. If there is no commitment to this scheme from the public authorities it will not happen, because the industry cannot justify the research without the commitment of public authorities.
What is needed? We need to publicise 112 as a lot of people do not know about it. This system requires enhanced 112, which involves caller location. Member States have an obligation to have it under the 2002 directive, but many of them do not. We need to have PSAPs upgraded to deal with this. Many countries are doing that at the moment, but there is still a long way to go.
This will cost money: the device in the car will cost anything from EUR 150 to EUR 450, but, if done properly, the price will come down. We need the PSAPs to be upgraded. This will cost about EUR 4.5 billion a year. However, set against savings of EUR 26 billion, there is a huge cost benefit to this device.
My message to you is quite simple: this is a great device, it will save lives, it will save money, but we need the public authorities to get their finger out and get on with this, because they are the ones who are dragging us back.
. Madam President, I would like to express my warmest thanks to Parliament and most of all to its rapporteur Mr Titley for his report – and not only for his report but also for the energy with which he is pushing forward this very important facility for citizens.
It is very encouraging to see that Parliament recognises eCall as one of the priorities of the e-safety initiative, if not the key priority, and the first building block for the Intelligent Car Initiative which I launched last February. I would also like to thank Parliament because it gives the Commission continuous support in the efforts to get the Member States on board. As the rapporteur said: the difficult part of the project is getting them to sign the Memorandum of Understanding. I really hope that your report will give a positive signal to the Member States so that we can have them all on board.
I am pleased also to note that Parliament shares our views on the emergency number 112 and calls on Member States to make progress in the use of this number. You know that the Commission has already taken steps, by organising a high-level conference on 112 in October last year and by setting up an expert group on emergency communication.
Parliament would like to synchronise the introduction of eCall with the Galileo timetable. I agree that Galileo will offer better positioning performances once it is operational. However, our target is to roll out eCall as soon as possible, and therefore I encourage the industry to develop a solution based on currently available technologies, such as GPS.
I agree with Parliament that the cost-benefit analysis is critical, especially in making a convincing business case for eCall and I would like to underline the figures that your rapporteur has just quoted. I think this cost-benefit analysis shows that not only can you save lives, you can also save a good deal of money. Some Member States like Finland have started their own analysis, which I welcome, and the Commission has started a very comprehensive study called eImpact.
The Commission believes that the industry can produce in-vehicle systems that fulfil the performance criteria with affordable prices when produced in large volumes, so it is a question of getting started and then introducing the system in all cars. We in the Commission do not intend to intervene with the industry on this issue, but we are encouraging equipment manufacturers to work with telecommunication equipment suppliers and mobile network operators in the design of the in-vehicle systems, which require reliability, robustness and functionality.
I welcome Parliament’s call to the stakeholders to look into the use of incentives. Consumer studies indicate that, although they value safety very highly, consumers may not be willing to pay extra for safety features in cars. With the support of Parliament we will continue to pursue two lines of discussion on the issue of incentives, namely the financial incentives with the Member States and the possible reduction of insurance premiums with the insurance industry.
Regarding the issue of getting eCall to users in rural and isolated areas, I would like to point out that eCall is for all, including the more affordable car models. It is not a luxury car item but for all citizens and for all cars. How quickly its use will spread will of course depend on many things, for example, whether or not we manage to implement the incentive schemes. I believe that here there will be an after-market solution which will speed up the take-up of eCall.
I can assure you that eCall is very high on the Commission’s priority list and I am pleased that Parliament has helped us by making it one of its priorities. We will therefore continue our common effort to commit Member States to eCall.
. – Madam President, Commissioner, ladies and gentlemen, I wish to thank the Commission for its initiative and the rapporteur for his report, which is a laudable contribution to making our roads safer.
It is crazy how many accidents happen on our roads every day; not even the most modern technology can rule them out completely. Over 41 000 people are killed on our roads every year, with over 1.6 million being injured, some of them seriously. In future, fitting vehicles with the ‘eCall’ emergency call system will save lives, in that the vehicle itself will call for help in the event of a serious accident. It will of course be possible to trigger the alarm manually, for example if one witnesses an accident or gets into a life-threatening situation oneself. It makes it possible for the emergency services to get so much more quickly to the scene of the accident, particularly when it is somewhere isolated and hard to reach, and this would cut up to EUR 26 billion per annum from the costs resulting from accidents, so the initial expenditure of four and a half billion would no doubt be money well invested.
Up to 7 000 lives could be saved every year by eCall, and it could result in 45 000 people’s injuries being less serious. If this is not something worth campaigning for, then what is?
Over one-third of all accidents resulting in personal injury happen at night, and over half of them happen to someone who is on their own. Even today, finding the victim of that sort of accident in good time is more a matter of luck; in winter, it is a regular occurrence that motorists who have had accidents on isolated roads succumb to their injuries, dying of hypothermia rather than as a direct result of the accident itself. After all, it is often the first hour after an accident – what doctors call the ‘golden hour’ – that determines whether or not it will prove fatal.
In order that the eCall emergency call system may be usable as soon as possible, the European Union should make it clear to the Member States just how important it is that a satellite-based system of emergency call centres and infrastructures be built up everywhere, and without delay. A system of this kind ought to be operational by the end of 2009.
At the same time as these infrastructures are being put in place, industry should see itself as being placed under an obligation to offer, from a specified date, all new vehicles equipped with eCall technology. Since it is in particular the purchasers of vehicles in the lower price bracket who are wary of spending more money on safety equipment, I would like to see the motor industry introduce the system throughout their ranges in order to reduce the costs to a minimum as soon as possible.
eCall is also, and especially, vital to the life chances of motorcyclists, who are often not in a position to call for help themselves. The same applies in the case of HGVs and buses; ships and aircraft have long been equipped with a comparable system as a matter of course.
In my electoral district, the emergency services, the police and the motorists’ associations, regional politicians, representatives of the media, and even the senior citizens’ associations are all hoping that eCall will be made mandatory. We have not got that far yet. I ask the House to adopt the report.
. – Madam President, I too would like to congratulate Mr Titley on his excellent report on such a fundamental issue as road safety. In this case, the report combines innovation and forward-thinking with safety and a reduction in fatalities, a reduction in the fatalities on the roads which constitute one of the most devastating epidemics of our century.
I am also pleased that this House is once again dedicating some of its time to road safety, and particularly at this early time in the morning, at last, rather than at night. As Mr Titley has explained very well, we must help the drivers and passengers of vehicles.
In my country we have just had an horrendous Easter holiday of journeys away and journeys back home. We thought that the downward trend in fatalities which began a couple of years ago with a special effort to combat road accidents was going to continue. That has not been the case and this demonstrates that we must continue to insist and continue to make progress on mechanisms that help to resolve the problems of the human factor. It has been shown that the main causes of death – that figure has not been reduced, although the number of accidents has dropped enormously, but not the number of fatalities – are essentially driver errors – that is to say, the human factor – and also delays in the arrival of the emergency services.
It is therefore also essential to make progress in the field of intelligent vehicles. I would therefore like to welcome and congratulate the Commissioner on her determination and enthusiasm in maintaining the eSafety programme and continuing to make progress with programmes on intelligent methods for improving road safety.
I also believe that this assistance, which is necessary for vehicles and for their passengers and drivers, should not be restricted to ordinary vehicles – top-of-the-range vehicles, firstly, since they will surely benefit most from these new improvements – but that it should be extended to agricultural vehicles, forestry wardens' vehicles, public works and emergency vehicles, those vehicles whose drivers and passengers are workers who normally use these vehicles to reach remote locations, in dangerous and complicated situations, and which are not generally the kind of vehicles that are equipped with this type of innovation.
We have therefore asked for the inclusion of this kind of vehicle, and in particular their drivers and passengers, to be studied as soon as possible, since they are of great importance to us.
With regard to price, I entirely agree that we should move towards a system of incentives, by means of insurance or other kinds of incentive that have already been put in place in other countries for the renewal of the fleet, etc.
I would like to remind you that extremely fast progress has also been made on other road safety elements that are now entirely normal and accepted, such as safety belts and airbags. I therefore feel that that is the direction we must take with eCall as well.
. – Madam President, Commissioner, what are we discussing today? We are discussing an emergency call system that is self-activating in the event of an accident or can be activated manually; we are also discussing studies according to which enormous numbers of people survive accidents if such a system is built in and if the necessary infrastructure – in the shape of such things as emergency call centres and standardised numbers – is in place in the Member States. I have to tell the House, quite honestly and frankly, that I regard these figures as grossly exaggerated.
When we debate road safety, there are certain Members of this House with an interest in this issue – and I will name Mr Vatanen specifically – who evidently think that the only things that matter are those things that have to do with costs and the installation of electronic gadgetry. Amendments aimed at bringing in measures that would really address the causes of accidents and have real potential for getting people to improve the way they drive, by, for example, abstaining from alcohol or adapting their speed to the driving conditions, get thrown out altogether by the Committee on Transport and Tourism.
It is clear, then, that safety is no longer thought of except in terms of technology, and I do not think that that goes far enough, for, while it does indeed matter to me that the time it takes the emergency services to reach an accident should be reduced, my concern is primarily with the avoidance of accidents in the first place, and if that is what we are about, then it is much more efficient to do something about the problem of people who drive under the influence of alcohol or about getting people to drive at appropriate speeds – both of which are factors in most accidents – than to do no more than compel the fitting of electronic safety systems.
Reference has been made to the amount that these systems cost. The cost of their installation is currently estimated at between EUR 150 and EUR 300, with the ‘possible’ hope of its ‘possibly’ becoming cheaper.
Does the House really believe that fitting these things will be made any cheaper by being made compulsory by insurers or by the Member States? The fact is that, if they are, there is absolutely no motivation for industry to produce them any more cheaply. I find it quite incomprehensible that the costs of this are of no interest to those of you who are at the same time vociferously critical of the much lower costs involved in the single European driving licence and who have campaigned against it in certain Member States.
There is also the issue of the private sphere and of the increasing monitoring of every area of our lives. While I do believe that such measures are of use in some limited areas, I think it is wrong to talk the whole thing up as a great opportunity to save the lives of what are alleged to be half the victims of all accidents. I do not regard these studies as credible. If one, at one and the same time, rules out all the other measures that prevent accidents without cutting rescue times, then I cannot regard the Transport Committee’s accident avoidance strategy – which relies exclusively on high-cost measures – as a credible one.
. – Madam President, ladies and gentlemen, the citizens of EU Member States are often taken aback by the large numbers of fatalities in road accidents. There are, of course, various ways in which both the number of fatalities and the lasting impact of injuries can be reduced. As my fellow Member has already mentioned, these include the quality of the roads, the safety of vehicle design and more detailed transport regulations that can be enforced more easily. Among the measures offering rescue teams a better chance of arriving promptly at an accident scene are the reduction of the time taken between the accident occurring and the arrival of information on that accident, including its precise location. I warmly welcome the fact that apart from the seven Member States which have announced that they are ready to launch the system, four others have begun the process of adopting it. Our resolution calls on the 14 remaining countries to join the system, and I believe that that will not take long. Furthermore, I believe that the whole of the European Economic Area will sign up to this initiative, in addition to the EU Member States.
The roll-out of the eCall initiative is to be synchronised with the fully operational phase of the Galileo satellite positioning system, which should start in 2010. It would therefore be a good idea for eCall to be fully functional by this date too. A further prerequisite for the full roll-out of the system is substantial progress towards the use of the emergency number 112, as the Commissioner has correctly pointed out. In light of the fact that there are considerable costs involved in all new equipment, the equipment used should of course be both cheap and reliable. If insurance companies respond to the call to take into account the use of eCall, this will be a further incentive to speed up introduction of the initiative. It is true that some question marks remain over the implementation of the eCall system. The proposed resolution calls for the process to be speeded up, whereby the system could be launched by the target year of 2009.
Ladies and gentlemen, Commissioner, it is rare that Members from almost all of the groups clearly welcome a report. We have witnessed that today. If reducing the number of victims of road accidents really is an important issue to you, I call on you to support the proposed resolution.
. Madam President, Mr Titley is a good man and this proposal is full of good intention. However, I am against it.
I am against it because there are better uses for this level of public expense. The case for the project is overstated and I do not think it is financially credible. In the UK we have a traditional saying ‘necessity is the mother of invention’ and here we have the EU, mother of inefficiency, providing no necessity but forcing a new invention. I believe that you are all looking for new uses to justify the huge cost of the Galileo satellite project.
What about the additional cost of this project both for the taxpayer and for the motorist? How many false alarms will this eCall system trigger? Will it divert the currently under-funded public services from real emergencies? Which expensive new service will it call? All this rings alarm bells for me. If you believe Britain wastes public money, multiply that inefficiency when considering EU projects like this.
This project provokes the expression ‘EU ain’t seen nothing yet’ or even the Northern expression ‘Ee, did you call?’
. Madam President, I wish to congratulate Mr Titley on his excellent report.
The estimated 2 500 lives a year that eCall could save throughout Europe is significant and therefore it needs to be taken seriously as a means of curbing high levels of road fatalities. Legislation to take this on board is vital in Member States. It is vital that the emergency services, such as ambulances, police and fire services, arrive at the scene of an accident within the first hour – the golden hour – after the accident occurs.
As of today, 134 people have lost their lives on Irish roads since the beginning of this year. Some of these lives could have been saved by eCall. Unfortunately no technology can replace the driver’s fundamental responsibility to drive safely and adhere to the rules of the road.
Recently, a disproportionate number of those fatalities on Irish roads have, sadly, been Eastern European citizens who are working in Ireland. The majority of these tragedies occurred on secondary roads and were the result of driving under the influence of alcohol, speed and, in my opinion, the fact that they were driving on the left-hand side of the road in Ireland – a practice to which they are not accustomed. To compound the situation, many of them were in left-hand-drive cars which they had brought from their own homes in Eastern Europe. It is heartbreaking for any family to lose a member through a road accident, but it is even more tragic and traumatic when the repatriation of a broken body is needed.
I earnestly call for an awareness programme to be put in place to alert non-Irish nationals on this issue. EU Member States badly need a cohesive, united road-safety policy, and the issue of which side of the road cars drive on in the Member States must also be looked at closely at this stage.
In conclusion, mechanically propelled vehicles have become weapons of mass destruction on our roads and we have become somewhat immune to that destruction. We are elected legislators. Let us do all in our power to stop the carnage on our roads.
Madam President, Commissioner, ladies and gentlemen, I too should like straightaway to congratulate the rapporteur on his excellent work and his proposals. It is a question in this instance of swiftly implementing a European emergency call system that provides a precise indication of where the accident took place and that alerts the nearest emergency services. I believe that the main function of this ‘eCall’ system must and will be to save lives. If there is, in fact, one area in which emergency assistance is to be considered vital for the survival and the treatment of the seriously injured, it is indeed that of the roads.
In this connection, I should like to draw your attention to a specific aspect of road accidents: accidents caused by, or involving, heavy goods vehicles. In 2003, of the 90 220 accidents recorded in France that caused the deaths of 5 731 people, 4 472 accidents involved heavy goods vehicles, resulting in the deaths of 720 road users, 107 of whom were drivers of heavy goods vehicles. With a 16.10% fatal accident rate, the seriousness of accidents involving heavy goods vehicles is two and a half times higher than that recorded for accidents as a whole. As the real crossroads of Europe's road network, France, together with its European partners, must think as soon as possible about implementing alternative solutions to road traffic, which today carries the greatest danger and produces the most pollution.
In order to increase safety for road users, we must not only create emergency response systems such as the one proposed today, but also free up the roads by shifting road traffic to the sea and the railways, without forgetting the waterways. It is by combining all of these efforts, and not by limiting ourselves to systematic police clampdowns only on motorists, that we will succeed in significantly reducing the number of deaths on our roads.
– Madam President, Commissioner, since all the sensible groups in this House have expressed their support for the eCall system, I propose, rather than going once more over the same arguments and the ways in which this system benefits mankind, to concentrate on something on which this system will depend, namely the existence of emergency call centres and the need for these to be modern, for I do think that there are still some gaps in the system of emergency call handling centres in the 25 European states.
We should even now be taking a look at the two new states, Bulgaria and Romania, for if this system is to be introduced there, the emergency call systems will have to be in place there too, and so I urge the Commissioner to get down to some serious talking with the Member States about the implementation of the joint decisions. I do not want to make threats, but Community law does state that we possess the power to legislate on matters of road safety, and I do not doubt that that includes emergency call centres, which are an essential precondition for road safety being improved.
We should therefore ask the Member States to at last get their skates on, for it is no use us leaving road safety matters primarily to them if they do not implement the joint decisions that have been reached on the subject. Let me appeal to you, then, Commissioner, to get down to some serious talking with the Member States and make every possible use of the options available to the Commission, for a system of this kind is of no value unless proper emergency call systems are available everywhere. As Mr Titley said, it is out in the countryside, rather than in the city, that help is needed when an accident happens, but for that to happen, the emergency call system must be available everywhere.
You, Commissioner, thanked the rapporteur for the energy he has invested in this; we should be grateful for the energy with which you are following this project’s progress.
Madam President, Commissioner, I wish firstly to thank Mr Titley for the interesting and excellent work he has done and for the interesting discussions we have had in the Committee. Road safety is important, and this is a road safety issue. We have a perpetual disaster on our roads in Europe. Every year, 42 000 people die on our roads in daily accidents. We must therefore employ every possible measure to prevent such accidents. One possible measure for saving lives on our roads is eCall. We know that people want to see this measure put in place. People want disasters to be prevented and lives to be saved. We also know that people want to see help arrive quickly. We have also seen this in the case of disasters other than road accidents, for example in the case of natural disasters both in Europe and in other parts of the world. Help and the emergency services must arrive quickly. By introducing the eCall system, we can help make this happen.
As long ago as 2001, the European Parliament emphasised in a road safety resolution that, in our view, the EU’s road safety policy must also include measures for providing emergency help, medical care and rehabilitation, as well as guidelines for offering better medical aid to the victims of accidents. This is something to which the eCall system can contribute.
The Commission has listened to what Parliament said back in 2001 and now wishes to introduce E112 throughout the EU, this being a measure that would benefit road safety. It will make it possible for lives to be saved and for seriously injured people to obtain medical care more quickly, and this in accordance with the principle of the ‘golden hour’ whereby anyone who receives medical care within an hour has a much greater chance of surviving as well as of his or her injuries being less severe.
It is important for the Member States to be committed to this measure if manufacturers are to make progress in this area, for we know that there are now major European motor manufacturers that are developing the relevant technical systems in their cars. These systems must, however, have their counterparts in countries’ infrastructures so that there are people to take the calls. There is, then, a need because the motor industry is already developing the technology concerned.
Amendment 3 is important if eCall is further to be developed and if the Member States are to realise that it is important. If the European Parliament chooses to support this amendment, we shall be given another opportunity to put pressure on those Member States that are lagging behind. Equipping cars with intelligent aids needs to be an EU strategy where work on road safety is concerned, because cars are produced for the whole of the European market. We know that, if we obtain a larger number of intelligent systems, we can also introduce, for example, alcohol locks, which would be a really excellent way of preventing drink-driving. I wish finally to call for the report and the amendment to be supported.
– Madam President, Commissioner, we recently, in this plenary, discussed the mid-term review of the European Road Safety Action Programme, when we agreed that the chances of the targets we have set ourselves – namely halving the number of road traffic fatalities by 2010 – actually being achieved are relatively slight.
eCall can, however, help us to reduce this figure. While we know full well that it is not itself a means towards the end of reducing accidents – something at which we have to do much better and in which we have to catch up and will have to continue to do so – it is, as a system, capable of bringing about a dramatic reduction in the harm resulting from accidents, and can also help to build a real broad alliance between the Commission, the Member States, the motor industry, telecoms companies, insurers and, of course, the emergency call services.
If we succeed in providing universal access to the emergency call services, then that will be a small contribution towards helping the injured and towards ensuring that fewer people are seriously injured or killed. I do not want to argue about figures or about whether those under consideration are actually all accurate, which is a completely separate matter. If we manage to reduce deaths, and the number of suffering human beings, by 7 000, then that is worth every effort. On that assumption, this document will have a great deal of support from me – and, of course, from my group – and I would like to take this opportunity of extending warm thanks to the rapporteur and the Commission for the work they have done.
– Madam President, Commissioner, ladies and gentlemen, where technology can help to make our lives simpler, more comfortable and safer, there we should exploit these possibilities and ensure that as many of us as possible can benefit from them. The proposal for the introduction of the eCall system falls into this category; eCall can make our lives safer and no doubt help to save them, so let us make use of the possibilities afforded by this new technology.
I have three brief comments to make on certain points, some of which have already been addressed. One is data protection and respect for the private sphere. I am sure that Mr Titley is right to say that this system can be – and is meant to be – triggered only when and where appropriate, that is to say that it is not intended to track what people do in their private lives, but, rather than accepting this assurance at face value, we should establish in our own minds that this is indeed the case.
If I may turn to the financing of this, there is more and more talk – and rightly too – about the need for the transport system to be run more on the principle that ‘the user pays’. I have already heard a lot said today about this, and it has to be said that there is a great desire that others should pick up the bill for something that is intended to be of immediate benefit to the persons involved.
As for whether use of the system should be voluntary or whether its introduction should be mandatory, self-evident though it is that the system as a whole can work successfully only with the maximum possible number of participants, we should at least make the attempt to go for the voluntary option in the first instance rather than adopting a heavy-handed governmental approach straightaway.
Madam President, I should like to thank the Commission for its excellent initiative. I also welcome Mr Titley’s report and commend him for his commitment to this whole undertaking.
As I see it, the eCall initiative is one of many measures aimed at implementing the action plan to reduce the number of road accident victims by 2010. I believe that the speakers calling for the eCall scheme to be extrapolated from the total package of measures under consideration by the Commission and the European Parliament are mistaken.
The safety of drivers and passengers is an issue of major importance for the Union. It is also very important for each individual Member State. In my country, Poland, the average number of deaths in road accidents each year is approximately 5 600. Any move to reduce the scale of the grief and suffering caused by such tragedies deserves wholehearted support.
Another positive element of this undertaking I should like to mention is the significant drop in the number of deaths and serious injuries it would entail. In addition, the external costs of road transport borne by all citizens will be considerably reduced. I welcome Commissioner Reding’s statement concerning integration of this scheme into the Galileo system. It will enable us to benefit from the economies of scale achieved through development of the Galileo system.
I strongly support those parts of Mr Titley’s report dealing with issues pertaining to respect for the privacy of drivers and passengers. Clearly, this venture should be dealt with as a complete package from the outset, as Mr Jarzębowski advocated earlier.
I should also like to draw Members’ attention to the cost aspect. Parliament is, after all, considering a number of other measures in addition to the eCall scheme. I could mention the introduction of the euro 5 standards. The cumulative effect of all these measures on the cost of acquiring a motor vehicle could be significant. I therefore wish to appeal to Parliament, the Commission, the Member States and the Council of Ministers to devise an appropriate information campaign that would succeed in winning over the citizens of the European Union. It is not right to skimp on the installation of safety features such as eCall in motor vehicles. There can be no justification for risking loss of life or serious damage to health in this way. Nonetheless, it is incumbent on us to adopt solutions that will reduce costs to a minimum, especially costs to our citizens, because we do want them to purchase more and more new vehicles and replace older vehicles with new ones.
– Madam President, Commissioner, ladies and gentlemen, I should like to start by congratulating Mr Titley on his initiative in drafting this report on a subject which brings Europe close to its citizens and by protecting the very valuable gift of life and health.
The eCall system proves that the European Union can give added value to the measures applied by the Member States to prevent and deal with accidents and their multi-dimensional consequences, especially when we think, as has been said, that this system could save approximately 2 500 lives a year, reduce the seriousness of injuries and help to save billions of euros in the overall cost of the consequences.
Several Member States signed the memorandum of understanding, as the rapporteur said, and I am delighted that my country, Greece, is one of them. However, cooperation must be extended to the whole of the European Union by 2009 if we are to have a single emergency number, with the facility to locate the scene of the accident. However, if this ambitious but very humane plan is to be implemented, real support is needed – as my honourable friends have said – from the automotive industry, from citizens themselves and from government departments, so there is good cooperation as regards the cost of implementing this plan and cooperation with the rescue and emergency services and, of course, with all the systems, such as the Galileo system: this means that we can make use of all the technology and the achievements of the European Union, not only for economic reasons, in the broadest sense, but also on matters which affect citizens' lives.
– Madam President, Commissioner, ladies and gentlemen, there is no doubt that Europe and its citizens stand to gain from eCall. While it is primarily intended to prevent deaths and reduce human suffering, its economic benefits and the increased efficiency of road infrastructure should not be overlooked. It brings Europe added value in the field of road traffic safety, which, despite the single European internal market in transport, is still primarily – perhaps Mr Jarzembowski would like to take note of this – a matter for the Member States’ jurisdiction.
That is why this good own-initiative report of Mr Titley’s is aimed at calling on the Member States, firstly to sign the declaration of intent with respect to eCall as soon as possible, secondly to proceed with the technical implementation of the 112 emergency number and its specification, thirdly to inform the public about the advantages of the eCall system, fourthly to bring the debate on data protection considerations to a prompt conclusion, and, not least, and right now, to take into account the future new approach when modernising emergency call centres and emergency control units.
eCall will give us a foretaste of the possibilities that Galileo will open up to us, not the least of which will be that of creating a number of new jobs in a future-oriented sector, and that is one reason why it is worth our while being committed to this.
Madam President, allow me to suggest that the eCall scheme should not be treated as a scheme that has already been finalised and is to be put to the vote together with specific amendments. I believe it should be dealt with instead as an idea that is still at the general stage.
In this instance we are involved in an extremely valuable parliamentary procedure which does not involve endeavouring to adjust legal provisions to reality as we perceive it. On the contrary, it is about first trying to create the reality. In a sense, therefore, this is a kind of experiment, and it is never possible to predict the results of an experiment during its initial stages. I therefore support all the comments made with a view to reducing the number of amendments as much as possible. It is not appropriate to make provision at this stage for what will only become clear in practice.
The eCall scheme is a particularly valuable initiative. Nonetheless, I am fully aware of the need for the second link in this chain of communications to function correctly if all the benefits of the initiative are to be felt. I am referring to the medical emergency services. I realise we are not dealing with the latter at present, but when I think of the shortcomings of Poland’s medical emergency services I cannot but be concerned.
Nonetheless, it does seem to me that if Parliament adopts the eCall idea, this could act as a significant incentive to improve medical emergency services in Poland and elsewhere. We must rise to this challenge because what is at stake is priceless. It is no less than the life of human beings. We cannot fail to support all measures aimed at saving human life and it is abundantly clear that the eCall scheme is one such measure.
– Madam President, Commissioner, ladies and gentlemen, I should first like to welcome this Commission initiative, and to congratulate Mr Titley on his outstanding report and on the dynamism that he brought to the discussions in committee. The time has come to bring fresh prominence to the issue of road safety, given that 42 000 lives a year are lost on the roads, as was mentioned earlier, a figure that must be brought down.
Introducing this system will guarantee a faster response to accidents and could help to reduce accidents and deaths on our roads by half. Accordingly, this is an objective that should unite the whole Union and all Member States, starting with my own country, which needs to act more quickly to assume its responsibilities.
In this regard, I should like to point out that the Commission’s statement refers to studies that the Member States are to carry out. I hope that the fact that the Portuguese, Spanish and French outermost regions are not mentioned does not mean that the implementation of the system has been postponed in these regions, which are the hardest hit by permanent handicaps. I feel that this should be an EU-wide implementation and as such should cover these regions.
A further aspect that emerged from the talks was the safeguarding of the right to privacy. I feel, moreover, that this report has brought a new dimension to the issue of road safety, in terms of preventing accidents and enhancing and developing infrastructure and equipment for accident victims, whereby important help is offered to people injured in vehicle accidents.
Consequently, this initiative is very much in the interest of the EU and the Member States.
– Madam President, Commissioner, there are a number of initiatives on safe, intelligent transport, which will contribute towards meeting the European objective of reducing by half the number of lives lost on EU roads by 2010. This is our primary objective.
We have at our disposal more and more technological resources that are capable of saving human lives and of reducing the seriousness of injuries. Examples of this include the considerable progress made in technologies, systems, services and safety, not to mention the potential offered by the development of Galileo. In this debate and in the subsequent vote, our task is to provide a vital impetus for the eCall system to be developed and rolled out across Europe by 2009.
I believe it is vitally important to support this system, given the need to lessen the impact of accidents and help the victims. If accident locations can be found quickly, the arrival times of rescue teams, police and towing firms can be drastically reduced. The system may save thousands of lives per year and help to reduce considerably both the degree of seriousness of the injuries and the costs relating to accidents.
The eCall project should be welcomed and deserves Parliament’s support. Yet this is not enough, Madam President, Commissioner. This kind of initiative depends on competition between large numbers of public and private organisations, including the car industry, telecommunications operators, equipment providers, motorway operators and insurance companies.
All of the stakeholders have broadly welcomed the initiative. It is therefore essential that the Member States that have yet to act upon the Memorandum of Understanding on implementing eCall do so without delay. If so, this project, aimed at better and more effective road safety, will be more workable.
This is investment, rather than a cost. This is the call that I should like to leave you with. I should like to congratulate the Commission on its initiative and Mr Titley on his outstanding report.
Madam President, there is a great need for agreements about eCall to be concluded at European level, because only a standardised system can guarantee help in the case of accidents abroad. This is of major importance considering the ever increasing level of international traffic.
The eCall system can, in addition to 112, make an important contribution to reducing the number of traffic fatalities in Europe, but its doing so is dependent on the Member States speeding up its introduction. That is true of the 112 system, but certainly also true of the eCall system, as my fellow Members have already indicated. Fortunately, the Netherlands can serve as a good example in this, because it is making haste, but this should be done on a Europe-wide basis.
It should not be expensive to introduce the eCall system successfully. Costs can be cut by making the best possible use of the technologies available, albeit obviously without putting the emergency help function at risk.
It therefore strikes me that Parliament is missing an opportunity by not explicitly recognising the need for what is termed an open platform structure, which would, among other things, enable every car driver to call out the breakdown services using eCall technology. Service providers could then pay for the use of the technical infrastructure, and costs could thus be shared more. I sincerely hope that the Member States will consent to the use of the broad scope of technology, again, of course, without this being at the expense of safety.
I am pleased that Parliament is united in urging the Member States to get a move on, and we in this House will monitor this closely in the future.
One of the great challenges facing transport is to extend the use of intelligent transport systems as widely as possible. One of these is the advanced GPS emergency call system. This technology facilitates the first steps in the direction of intelligent vehicles, that is, safer vehicles, and thereby safer transport. I can only congratulate Commissioner Reding, and we hope that we will use the intelligent systems in transport in more and more areas.
The GPS satellite positioning system enables calls for assistance even without human involvement. However, Galileo, the European GPS system, already represents the next generation, and exceeds the functions provided by the currently used system by ensuring interaction. The introduction of Galileo, the largest new virtual infrastructure of Europe, will start in 2010.
I proposed the harmonisation of the introduction of the emergency call system with that of the Galileo system, and the Committee on Transport and Tourism supported my proposal. I address the same request to Parliament. Naturally, this will be costly, like any new technology. Therefore, it is of utmost importance that the system is introduced gradually, and the measures needed to speed up and encourage this process should also be developed. Also, we cannot disregard the natural incentive that can be offered by insurance companies through lower insurance premiums offered to those who install this intelligent emergency call system in their vehicles. The Transport Committee supported this proposal, too.
Finally, I think that it is imperative that we examine the experiences of our Member States following the introduction of the single European emergency call number, 112. The lessons we can learn from these experiences will be very useful at the introduction of the intelligent emergency call system.
. Madam President, let me once again express my thanks to the rapporteur and in particular to the political groups of the European Parliament, who, together and almost unanimously, think that eCall represents an important advance that is in the interests of European citizens.
With this strong support from Parliament, the Commission will continue its efforts aimed at the introduction of the pan-European eCall by 2009. In particular, we will pursue further signatures to the eCall Memorandum of Understanding, and we will follow the progress in implementing the appropriate emergency services infrastructure for 112. By the way, I have launched 11 infringement procedures against Member States, because they have to implement it. Parliament is right: let us implement it at once and in the right way so that it serves our citizens.
I will also work relentlessly with all other stakeholders whose commitment is necessary for implementing eCall, and I would like to inform Parliament that on 18 October 2005 I invited all the Member States to a high-level meeting to discuss progress and to obtain further commitment on the roadmap for the implementation of eCall as a pan-European in-vehicle emergency 112 call. There were 21 Member States present as well as Norway and the representatives unanimously supported the realisation of the in-vehicle emergency call, as well as the roadmap prepared by the industry. Since that meeting, my services have been in constant liaison with Member States, and several eCall conferences have been held at national level: in Helsinki, Lisbon, Budapest, Madrid and elsewhere. Therefore, things are moving. I am sure today’s action by Parliament will be very important in speeding this up.
We are also launching a Eurobarometer survey to collect citizens’ views on 112, on eCall and on other such issues. You will get the results later this year as soon as they are available.
While I am speaking about all the stakeholders, I would like to briefly mention the insurance industry. They said, and I quote, ‘there is a complete lack of any viable evidence to support the view that insurers will derive any benefit from eCall’. I would like to remind the insurance industry that eCall is not about making money, it is about saving lives, and I hope that there will be a review of this position after the very important vote Parliament is going to take.
I would also like to say a word about standardisation. Standardisation of the data transmission protocol and signalling are urgently needed to enable the design work and investments to go ahead and, here, commercial interest should not block the work of the standardisation organisations. We now have a full consensus on the eCall specification and functionality, and I would like to urge all stakeholders, and especially the mobile network operators, to support the appropriate standardisation work in ETSI and CEN so that this work can be finalised as soon as possible.
I should like to say a very heartfelt ‘thank you’ to the rapporteur and to all Members from all the political groups who will help us, not only today but also tomorrow, to make eCall a very important European project. It needs the support of all of the European stakeholders. Today we have achieved an important milestone.
- The debate is closed. The vote will take place today, at 11 a.m.
Road safety directly concerns all of the inhabitants of the European Union. Increased mobility comes at a high cost: each year 1 300 000 accidents cause over 40 000 deaths and 1 700 000 injuries.
In particular, one out of two Italians uses his or her own car to get around. Twenty-six million Italians leave their homes each day to go to work or to school. Traffic costs the Italian economy more than EUR 4 billion each year, which equates to around an average EUR 200 per family. Italians are abandoning public transport in droves; in 1991 it was used by 17% of the population, but in 2001 by 12.9%. In Rome, there are seven cars for every 10 residents, which is absolutely the highest figure anywhere in Europe.
That is why our country is so aware of the problem of road safety and of reducing traffic jams caused by accidents. Among the objectives the EU has set itself is that of halving the number of road accident victims by 2010. Ecall could save as many as 2 500 lives each year, reduce the number of traffic jams and help improve the efficiency of road transport at European level by reducing external costs, which have been estimated at EUR 4 billion in Europe and are somewhere in the region of 2% of GDP in Italy.
The next item is the report (A6-0074/2006) by Mr Mavrommatis, on behalf of the Committee on Culture and Education, on measures to promote multilingualism and language learning in the European Union: European Indicator of Language Competence (2005/2213(INI)).
Mr President, Commissioner, ladies and gentlemen, the question of multilingualism, especially in an enlarged Europe, is more important now than it has ever been. It is vitally important for European citizens to possess the necessary knowledge and skills that allow effective communication and facilitate mutual understanding. Simply learning a 'lingua franca' is insufficient and fails to reflect Europe's true identity.
The proposal sent to us by the Commission follows on from the decision by the European Council in Barcelona in March 2002, at which the Heads of State or Government called for improvements to the learning of basic skills with the teaching, from a very early age, of at least two languages. They also called for a common linguistic proficiency indicator, in other words, a language test to measure objectively the proficiency of citizens in foreign languages. Three years later, the Commission is proposing to create a European Indicator of Language Competence, common to all the Member States and with a high level of accuracy and reliability. The purpose of the indicator is to measure the proficiency of European citizens in foreign languages in four linguistic skills: reading, comprehension, speaking and writing. The indicator will record linguistic proficiency at each of the six levels on the scale of the Common European Framework of Reference for Languages of the Council of Europe. This Common European Framework of Reference is widely accepted and is already used in many of the Member States.
I agree with the Commission that, at an initial phase, linguistic proficiency should be tested in the five most widely taught languages in the European Union. The addition of Polish as the sixth language, at the initial phase, is something that will be determined by the budget, if of course it is feasible. A Eurobarometer poll published this week shows that English with 38%, French with 14%, German also with 14%, Spanish with 6% and Italian with 3% are the five most popular languages in the European Union which European citizens choose to learn.
Nonetheless, I stress in the report that it is important at the next stage to extend this test to a larger number of European Union languages. I should like to point out here that non-Community languages, minority languages and regional dialects do not concern the indicator in question. However, they may be included within the framework of the strategy on multilingualism on which the European Parliament is preparing a report and with which they are more in keeping from the point of view of content. That is why I do not agree with Amendments 1 and 2, given that they do not refer to this specific report, do not improve the cohesion of the test and do not agree with the objectives of the indicator of linguistic competence. The indicator of linguistic competence is no more than a technical instrument that will be financed through an existing programme, namely the lifelong learning programme, the main purpose of which is to substantially strengthen the mobility of citizens, workers or students in the European Union.
It is also worth noting that, according to recent statistics, while the percentage of primary school pupils being taught a foreign language is increasing, unfortunately the diversity of languages on offer is decreasing. In many countries foreign language learning tends to mean simply learning English. The indicator can also be used to extrapolate policy conclusions at European and national level.
Despite the Commission's involvement in the process, the Member States must participate actively in the implementation and development of the indicator, because they alone can provide information on various factors that affect linguistic proficiency, such as television, family environment, number of hours of teaching, experience of teachers and so forth.
Broadly speaking, the European Indicator of Language Competence is considered to be an extremely valuable instrument for obtaining reliable information on the linguistic proficiency of Europeans, in particular young people, enabling comparisons to be drawn between Member State policies on linguistic matters and facilitating the identification and exchanges of best practices, thereby giving fresh impetus to language teaching.
Mr President, Commissioner, proficiency in at least two foreign languages should form part of the basic set of skills of a typical European living, studying, working and generally circulating in the European Union. We must not forget that 2006 is the 'European Year of Workers' Mobility', in which case I feel that it offers us a very important opportunity to highlight the importance of the skills of European citizens and to offer young people an incentive to attach greater importance and attention to the learning of foreign languages.
We await the decisions of the Council on 18 May on the subject of the indicator of language competence with great interest. I am hoping for a positive response from the Council and an understanding of its obligation to take account of the parameters and an evaluation of the overall efforts of the European Parliament.
I cannot close without mentioning the living example of multilingualism and its importance which we find in this House. I refer to the interpreters, thanks to whom the European Parliament is the only institution working in 20 languages, bringing our work closer to the citizens and making our communication more effective and for that I thank them.
. Mr President, I am very grateful for this report and I congratulate the rapporteur Mr Mavrommatis on his contribution and thank him for his comments and especially for the work and spirit which is embodied in this report.
I am sure that diversity and unity is the best basis for our enlarged European Union in this 21st century and this diversity is strongly represented and built up further by multilingualism.
I have just come from the first conference within the EU on minority and regional languages at the Centre Borschette. We believe that it is this diversity that makes Europe and in terms of culture and languages it should be protected and promoted. A new framework strategy for multilingualism adopted in November 2005 is a first multilingualism policy. The European Indicator of Language Competence is a very important instrument for making real progress in the area of multilingualism, which means language teaching, language learning and communication between different language communities in Europe.
Mr Mavrommatis called on the Commission to encourage early language learning. We are currently funding a study of best practice in early language learning and the communication invites Member States to review their arrangements for early language learning in the light of best practice across Europe. As you rightly pointed out, it is a Member State competence, so that is why we need the Member States to be even more active.
I also note the emphasis on awareness raising through initiatives such as the European Day of Languages or the European Language Label. We strongly support this type of grassroots activity.
Further steps ahead of us are, for example, the creation of a high-level working group on multilingualism to develop new ideas and initiatives in this area. This high-level group will start work before this summer. On the basis of Member States’ reports in response to the Commission’s November communication and on the basis of the advice of this high-level group, I will present a further communication to Parliament and to the Council proposing a comprehensive approach to multilingualism in the European Union next year. We also plan to hold a ministerial conference on multilingualism next year in order to share the progress Member States have made and to plan future work.
The Indicator of Language Competence is a highly valuable contribution in this area. Since there is no existing standardised survey of language skills across the Union, it is necessary to collect accurate and up-to-date data on the effectiveness of foreign language teaching. This indicator will show us a general level of foreign language knowledge. With such an instrument we will be able to improve more significantly the teaching and learning of foreign languages and, of course, increase the mobility of students and workers in our Union.
In conclusion, I want to repeat my gratitude to the rapporteur and also to the Committee on Culture and Education and its Chairman Mr Sifunakis for their very valuable and continuous support for our programmes and policies. This report on multilingualism clearly demonstrates how Parliament can help the Commission and Council in our common commitment to promote diversity.
. – Mr President, Commissioner, I would like to begin by congratulating Mr Mavrommatis on his report and also the Commission on complying with a decision adopted by the Barcelona European Council in 2002.
I am convinced that a decisive element in terms of the success of the European integration process and also promoting European citizenship is the citizens’ knowledge of the different European languages, in addition to their mother tongue, and that this is also positive in terms of improving mobility within the Union.
Given that we do not currently have data on the true linguistic and communication capacities of the Union’s citizens, though we know that they differ greatly amongst the Member States, I believe that the European Indicator of Language Competence may provide a good incentive for the improvement and convergence of foreign language learning policies on the part of the Member States.
As well as contributing to an improvement in communication and mutual understanding amongst the citizens of Europe, this system will also lead to a qualitative improvement in the teaching of foreign languages in European education and training systems, thereby contributing to the achievement of the Lisbon objectives. The indicator will stimulate the exchange and knowledge of the good practices of the various Member States and will be a reliable system for measuring progress, initially in the five languages most widely taught within the Union: English, French, German, Spanish and Italian.
The choice of these five languages for the first stage should not prejudice the other European languages, but it should represent the beginning of a process, without ruling out the possibility of including other languages during subsequent stages, of course. Specifically, thanks to the introduction of certain amendments that we have worked on in conjunction with the rapporteur, his report leaves open the possibility of a future evaluation of a greater number of official European languages, without prejudicing the teaching of the other languages not evaluated by the indicator.
Before I finish, I would like to make it clear that, although this report is not the right place to deal with the situation of the minority languages or of other non-European languages, but that it is intended to improve the language competency of the citizens, the quality of teaching and learning systems for the official European languages, it should not in any way prejudice the recognition and protection of those languages that are not official in the Union, but which are official in certain Member States.
I would like to end by saying that I am pleased with the text since it represents an important step forward towards a closer Union amongst the European citizens, as well as being very good news in terms of improving education within the Union.
. Mr President, I should like to begin by congratulating our rapporteur on his excellent work.
As you know, my country, Luxembourg, is in favour of multilingualism, and perhaps on more than one account. It is, in fact, a country that does not insist on using its own national language, Luxemburgish, and in which people do not hesitate to speak German, French and English. It is a country that is careful not to overemphasise the status of its own language in the context of its actions.
In a way, multilingualism is the best means of promoting the unity of Europe; it is the best means of promoting mutual understanding. Yet, multilingualism is also the sign of our diversity, and the disappearance of languages spoken in a limited area must be of concern to us. We must ensure that languages that are still spoken also have the means to survive, even if it means including them within a multilingual context, otherwise we will not be able to understand each other. The measures taken by the Commission, which aim to encourage the learning of languages of neighbouring countries, are very welcome. It is this move that must lead us not only to promote the languages spoken, but also to take measures to understand our fellow citizens.
Mr President, I will not hide from you the fact that I have some anxieties about the future of our European schools. We know that our officials, who are growing in number, are often called upon to move; besides, we are in the Year of Workers' Mobility. We should therefore provide for the school system in all of the European countries, in general, and make multilingualism more accessible, in particular.
Mr President, Commissioner, esteemed rapporteurs, ladies and gentlemen, like the previous speakers, I too wish to emphasise how important the regional and national linguistic minorities are in this connection. Every language a person learns gives him or her access to a larger cultural dimension. It is enrichening to be able, as a Finn, to read the newspapers of the whole of Scandinavia, which is what we can now do thanks to the Swedish teaching we have in Finland. If we only had a knowledge of the major languages, we should still be unable to read these languages. In Finland, Swedish is both a native language and a neighbouring language.
The major languages are important, and will always remain so, and it is good that a lot of people know them. It must not, for all that, be the EU’s strategy to concentrate on, for example, the five biggest languages or only the official EU languages. In the Nordic countries and the Baltic Sea region, it is helpful to know, for example, Swedish, Russian or Finnish. A lack of knowledge of these languages both alienates people from each other and impairs basic economic conditions. At the moment, the Baltic Sea region is the region of the EU with the most rapid growth.
Respect for those who speak a minority or regional language is also of fundamental importance to European stability. For those of us who live in multilingual societies, it is only natural that the EU’s multilingual strategy should not be limited to just a handful of languages. I therefore strongly support Mrs Resetarit’s proposal that neighbouring countries’ languages and regional and minority languages be included in the strategy.
There are also languages outside the EU that are important. Forty-six million inhabitants of the EU have as their mother tongue a language other than that spoken by the majority of people in their countries. That is a full ten per cent of the EU’s population. We also observe that, where more than one language is spoken, economies are often more successful. A sympathetic attitude to diversity also produces economic benefits. There are no short cuts. Europe is multicultural and multilingual. Solidarity is splendid but, in order to have this, we must be able to feel that we have equality, firstly between one country and another and, secondly, within countries.
Traditionally, linguistic and regional minorities have been strong advocates of Europe and been prepared to learn other languages. Many of them are now very hard pressed. It is neither cosmopolitan in spirit nor compatible with the EU’s interests to turn our backs on a large part of our population. It is also partly in order to increase and consolidate the population’s confidence in the European Union that it is important to respect and affirm national linguistic and regional minorities. Too often, the majority populations of the EU Member States now wish to ignore their regional and national linguistic minorities.
. – The creation of a European indicator of language competence is something on which we can all agree. That being said, there are some comments I should like to make. The Commission explains that the Indicator will be obtained by written exams, ‘for practical reasons’. I understand this, but I cannot understand why those same practical reasons are behind the decision to assess, and I quote, ‘the five most widely-spoken languages in the EU’. The Indicator thus obtained would run counter to the Barcelona Summit objectives, because the choice of languages establishes working guidelines for Member States interested in obtaining results. The objective that we share, that every child should learn to speak at least two languages apart from their mother tongue, can be assessed.
Please note, Mr Figel', the Indicator is obtained by sample and via written exams. There is no practical reason why people should not be able to learn any language in the EU area. If the tests are applied to the world of languages, the conclusions might be surprising. One might find, for example, that Turkish, Arabic, Chinese and Russian are important languages in the Union and that the children of immigrants are the closest to being able to speak two languages in addition to their mother tongue. This is why we voted in favour of the Resetarits amendments.
I should briefly like to make a second comment. The Indicator should not be confused with the certificate of language knowledge. The harmonisation of language certificates is not a cultural measure and is not socially neutral. With populist policies and public opinion divided over immigration policy, such a measure could legitimise discriminatory policies of selecting immigrants, to the detriment of the poorest countries in the Union.
. Mr President, multilingualism is something that should be encouraged and developed. Communication is a necessary and powerful tool. However, despite what the EU and many other charlatans wish to pretend, Britain uniquely is a global trading nation of considerable status. Thus the languages that should be appearing on the national curriculum – let me emphasise ‘national’ curriculum – should be those of the large and rapidly expanding economies of the world, which, in the case of Brazil, is an EU language: Portuguese. But the teaching of Mandarin or Cantonese Chinese, Arabic, Hindi and Russian would serve European countries far better than the insular concentration simply on EU languages.
The suggested European Indicator of Competence has its focus only on EU languages. This ignores the real world and illustrates the typical short-sightedness of the EU. It cannot be denied that part of the motivation for the Commission’s interest in this is that many, Mr Chirac included, resent the fact that the lingua franca of business throughout the world, and indeed the European Union, is English. People are becoming defensive about the potential erosion of their languages. However, the principal reason why the Commission is championing linguistic diversity is not any deep-seated fear that languages and cultures are being eroded, but the knowledge that their ultimate objective, a European federal superstate, is not possible until people can move only to be employable where the jobs are available.
The content and organisation of national education systems is an area in which the EU, in theory, has no jurisdiction, and this report highlights why. Member States have different priorities, different trading links and traditions, despite the EU’s detrimental attempts to change these. It is for this very reason that any attempt at harmonisational convergence throughout the EU should be opposed. The proposed Indicator offers no tangible benefits to a global trading nation, simply one of the many tools to pursue the dreadful objective of a federal Europe.
. Mr President, a nation’s culture, existence and development are rooted in its language. In addition to cultural importance, every language has special significance in terms of nation-building and also in social and economic terms. Language is therefore important in dealings with the administration and for legal purposes in their broadest sense.
Research suggests that almost half of the several thousand languages currently used by the nations of the world will disappear over the next 100 years. A significant amount of the knowledge amassed over the centuries will disappear with them. Accordingly, individual countries and nations are implementing a range of measures to protect their languages. Some, like Germany, have provisions in their constitutions to this effect. In others such as France, Poland and Slovakia, the national parliaments have passed laws to this end.
Mr Mavrommatis’ report deals exclusively with the motion for a European Parliament resolution on measures to promote multilingualism and language learning in the European Union, together with establishing language competence. It enshrines a strong preference towards two or five languages. Not one of them is a Slavonic language, even though one in four of the Union’s citizens use a language of this type. By way of example, I could refer to Polish, a language used by more than 10% of the population of the Union.
Instead of referring to multilingualism, therefore, we should refer to the culturally dominant nations restricting and displacing the culture of smaller ones. We should refer to the operation of European institutions and the competencies of their officials, including preparing them to carry out their duties in a multilingual Europe.
The administrative dimension of language is quite different from its economic or cultural dimensions. Research and checks have revealed widespread infringement of provisions protecting national languages, especially in the new Member States. This can be verified simply by visiting a supermarket and looking at the goods on the shelves. It would be unusual to find that the information on consumption and use of these goods had been translated. Such systematic restriction of multilingualism benefits entrepreneurs at the expense of consumers. No thought is given to the fact that the European Union will only become strong and have a if it becomes user-friendly and if it makes it possible for its citizens to demonstrate respect for each other and for their cultural differences, including linguistic ones.
– Mr President, there is, of course, in our interconnected world, no alternative to the acquisition of new knowledge or to the mastering of more than one language. It is of course inconceivable that English should ever be banished from the world of business and science, but German, being the first or second language of some 125 million people, is one of the most important languages in the world, and with 90 million people having it as their mother tongue, it is also the most widely spoken language in the European Union, in contrast, for example, to French, which is now spoken by only 23% of Europeans, and of those, only 11% have it as their mother tongue.
There is, then, no doubt about multilingualism being an overarching objective, but there has recently been a perceptible, increasing, and unacceptable tendency towards the imposition of a single language, and this I believe needs to be resisted. The fact is that there is no democratic basis whatever for the favoured position accorded to English and French within the EU, and, particularly given the greater importance of German as a consequence of the enlargement, it is not acceptable that the EU should disregard long-standing agreements and more or less ignore German as a working language.
It is an unfortunate fact that this House is as yet the only institution that not only reaches its decision in full public view but also makes them accessible to the public in their own national languages. Of the official working languages – English, French and German – it is always the last of these that draws the short straw.
The Commission will, however, give way to the pressure exerted by the German and now have the progress report on the accession countries translated, so perhaps this gives rise to the hope that more use will be made of German under the Finnish Presidency.
Every nation is proud of its language and wishes to preserve and use it in a united Europe too. The cultural image of Europe is enriched by linguistic diversity. And by learning foreign languages we also become acquainted with a nation’s culture, its history and its land and this also contributes to greater mutual respect.
Learning foreign languages is a real struggle for adults but for children it is more often than not a game. It is therefore right and proper that we should introduce into schools the teaching of two foreign languages even in the earliest stages of education. Knowing other languages also makes it easier for us to establish friendly ties with other peoples, and this is especially important for the peoples of neighbouring countries, since it is with our neighbours that we usually have most in common and also the largest number of problems.
For this reason it is sometimes beyond comprehension that certain politicians should build their political power on the limiting of the rights of minorities to use their mother tongue, as is happening to the Slovenian minority in Austrian Carinthia and the minority in Italy. Austria and Slovenia cooperate closely in various fields, and I am certain therefore that Austria’s democratic public does not approve of Mr Haider’s anti-Slovenian actions.
The Austrian Presidency of the European Union has been exemplary. I would therefore call once again upon the government and democratic people of Austria to abide by the Austrian State Treaty, which lays down the rights of minorities. I would also call upon the Italian Government to begin to implement the law protecting the Slovenian minority.
European Union institutions should also play a more important role where there are infringements of minority rights, and should issue serious warnings to countries that guarantee minority rights on paper, but in practice violate their own laws and also the rules of the European Union.
Ladies and gentlemen, it is with pleasure that I congratulate the rapporteur on the completion of this much-needed report.
In my homeland of Estonia, widespread literacy has been considered to be elementary since the times of the Hanseatic League. Every merchant’s apprentice was expected to be fluent in the four local languages. This meant that in addition to one’s own language, one had to be able to speak the languages of the three main trading partners. The report rightly claims that language proficiency is an important precondition for citizens of the European Union to be able to enjoy the fundamental freedoms of the Union. Because services make up 70% of the volume of our economy, communication skills are of great importance in economic growth.
It is not likely, however, that the Barcelona objective will be achieved at the present level of effort, because the acquisition of two languages in addition to one’s mother tongue is very time-consuming and difficult. Only a very few people do so without a definite goal. The Member States should effectively motivate their citizens, and also each other’s citizens, for instance by fully implementing free movement of labour.
The European language proficiency indicator is, however, primarily important for motivating the Member States’ own citizens in creating a certain comparative and competitive advantage. It would be dangerous for both Europe, and for language itself, to be limited to only one universal language. This would cause language to be torn out of the ground without its roots. For instance, language professors from Cambridge have difficulty understanding supposedly English-language texts that come from Brussels.
For this reason, I would particularly like to emphasise that not only language proficiency, but also the cultures connected with those languages should be promoted on the European level. Unfortunately I am only able to speak in Estonian, my mother tongue, at every tenth session of the European Parliament’s Cultural and Educational Commission – what an irony in a multicultural Europe.
I hope this report helps to launch a much-needed programme for the promotion of multilingualism in Europe. Thank you.
– Mr President, Commissioner, I too would like to extend warm thanks to the rapporteur, Mr Mavrommatis, for his dedication.
How well do young Europeans know foreign languages? Which languages are most spoken? Is multilingualism on the increase? That is what a Language Indicator is intended, in future, to find out, but considerations of efficiency and lack of funding mean that this Language Indicator is going to examine only five selected foreign languages, those being the ones that are allegedly the most widely taught within the EU. If they are going to get good marks, fifteen-year olds in every Member State will have to have knowledge of English, French, German, Spanish or Italian.
Quite apart from the fact that other statistics, for example the latest Eurobarometer, show that the fifth place is held by Russian rather than Italian, I think this language policy will have the fatal consequence of making English, French, German, Spanish and Italian the languages that schools will be more likely to offer in future, for no country wants to risk the stigma of being shown by the Language Indicator – any more than by the Pisa study – as bringing up the rear where language skills are concerned.
Even now, many students are more likely to want to take part in exchange programmes in France, Italy and Spain rather than in – for example – Prague, Warsaw or Budapest. Is that really what we want? Ought we not to have a rethink and promote a policy that encourages us to learn the languages of countries bordering on our own, not only for the sake of better communication, but also with business considerations in mind? Even today, an Austrian has far better chances in the labour market if he speaks an Eastern European language, no matter which one, yet, as a consequence of a misguided education policy, this skill has hitherto not been encouraged in my country’s schools.
Nor does the language indicator provide any kind of incentive for an early change in this policy, and ‘later’ may well mean ‘too late’. We live in a very fast-moving world. What matters is not the number of people in Europe who speak one language or another, but the social and economic relations between states. I would even go further and say that, if we think not only in a European way, but also globally, it will be a very good thing if our children and grandchildren are open to all the languages of the world.
The fact is that we are now living in a global village, and that is no longer something that is capable of being changed. It is a village in which the people who get what they want will be the ones who can make themselves understood. It is counter-productive for a language indicator not to be sensitive to these future needs or flexible enough to address them, and so I again urge you all, today, to support the amendments tabled by the Group of the Alliance of Liberals and Democrats for Europe.
Mr President, the nations of Central Europe have learnt from experience how important it is to know foreign languages.
The Berlin Wall would have fallen sooner if we had learnt Western languages back in the 1960s or 1980s. Although there was no ban on learning French or English in the region, there was certainly lack of motivation. Hence the great significance of the European Union’s language policy, which requires citizens in the Member States to start learning a first foreign language between the ages of 6 to 12, for example, and to begin a second after the age of 12. The principle of learning two foreign languages is excellent. It will broaden our intellectual scope, particularly in the case of representatives of popular languages.
The European Indicator of Language Competence is very appropriate, because assessment, examinations and diplomas are a source of motivation. They constitute a reward for work and encourage further development. I cannot, however, agree to including only the five most commonly used or taught languages in the first phase. We must not handicap ourselves from the outset. For instance, Polish is not a very popular language at present, but Poland is a large country, and it could soon generate significant interest in our language too.
Mr President, ladies and gentlemen, as a member of the Committee on Culture and Education I would like to state that this Committee has respected the principle of subsidiarity and has taken into consideration national interests while successfully pursuing the European legislative framework for the areas under its political purview. These areas include the adoption of norms for Europass, the European City of Culture, the report on key skills for life-long learning, the European Qualifications Framework, digital libraries and many other areas. Mr Manolis Maurommatis’s report on measures to promote multilingualism and language learning in the EU Union – the European Indicator of Language Competence – is another such example, and I would like to take this opportunity to thank him for his work.
The report focuses on a common goal set out in the Lisbon Strategy, namely the goal of a knowledge-based society. I consider linguistic knowledge to be an integral part of life-long learning for EU citizens, and the report submitted by Mr Maurommatis adds another tile to the mosaic of European education, rightly complementing existing plans and programmes in the area of education. The theme of language learning is important not only in terms of simplifying communication and mobility for students and employees in the European Union, but also for evaluating the skills gained during the life-long learning of citizens.
As a rapporteur of the Committee on Culture and Education dealing with drafting the European Qualifications Framework, which is primarily designed to set up a reference structure to transfer and recognise qualifications, I find it important to establish reliable systems for measuring progress and verifying language proficiency. As there is not enough information at present to evaluate the language skills of EU citizens properly, I am convinced that the proposed European Indicator of Language Competence should provide a key yardstick to be used by EU Member States.
Mr President, I congratulate the rapporteur Mr Mavrommatis for the hard work he has put into preparing this excellent report.
It is undeniable that in a Union of 25, soon to be 27 different nations, having almost half a billion inhabitants and more than 20 official languages, it is imperative for individual citizens to be able to command the use of more than merely their mother tongue. To this end, measures to promote multilingualism and language learning through the introduction of a European Indicator of Language Competence seem essential and reports like the one before us this morning deserve our full support.
However, is this really the answer to achieving the best communication possible between European citizens? Would this level of communication be achieved in the most efficient and most economic way? My answer to both of these questions is no. To substantiate my position, let me use the example of our Parliament, which represents a much-scaled-down model of the multilingual EU.
In this House, representing 25 Member States, we communicate using 20 different languages. In fact it is laid down in the Treaties establishing this Union that we have the right to use our mother tongue to communicate in the organs of the EU. This is all very well, but what does it mean in practice? It means that at any given part-session there can be up to 400 cross-interpretations in this room.
If I were to speak in my mother tongue, Greek, to my Estonian colleague, then what I say in Greek has to be translated first into most probably English or French and then translated for the second time from English or French into Estonian. For my Estonian colleague to answer to me, then the reverse translation route has to be followed. This is not a 21st-century way of conducting communication in Europe. Not to mention the enormous amount of paperwork that is translated into 20 different languages and not to mention that approximately half the European Parliament’s budget for running costs is spent on interpretation and translation.
Therefore, the real answer to better communication in a united Europe is for all of us to use only one working language of communication. Yes, we have to be seen to protect and preserve our national pride and culture, but we must also progress with the times and strive for a betterment of the unity and efficiency of our European family. After all, how united can a family be if every member speaks a different language? The true unity of Europe will be achieved when we have a common working language of communication. This is in fact going to happen in the future whether we like it or not. It is inevitable.
Looking at statistics today we see that approximately 38% of EU citizens can use English as a language of communication with French coming second at approximately 14% only. Therefore, why can we not be brave enough to take the common-sense step and at the same time as supporting multilingualism start laying down the foundations for deciding which second language will be the common language for Europe? Yes, let us face the facts, let us be practical and honest and let us say that this second language has to be English.
. Ladies and gentlemen, it is always interesting to talk about culture and languages. In this instance, however, I would like to point out that the Indicator of Language Competence is an instrument for learning languages rather than for assessing their specific use in a social, economic or other context. Admittedly, it is necessary to improve, accelerate and enhance language teaching so that languages become a bridge rather than a barrier. I would like to emphasise that language and linguistic skills represent a bridge. We would be isolated islands without bridges, and bridges help us form communities.
A single language does not suffice – ‘English only is not enough’ – as Europe is defined by diversity. Diversity within unity is the best description of our community, but I am convinced that unity has never been and will never be defined by a single language. A family, a company, a small community or a city might communicate using a single language, but they often fail to function well, as unity is determined not by language but by the values, beliefs and principles underpinning human relations. Language plays a specific role in this process, of course, but it is not the deciding factor.
I would like to confirm that as a policy of the European Commission multilingualism envisages support for minority, regional and neighbouring languages. A specific question has been asked as to why only five languages will be used at the beginning of the test period. This is only the start of a test that will pave the way for all the official languages of the European Union. The Member States have been discussing this topic and will take a decision on it at the Council of Ministers meeting on 19 May. It is clear that the Dutch spoken in Belgium and the Swedish used in Finland will be added to these languages later, as they are both widely taught. The main criterion has been to ensure access to an adequate statistical sample in order to explore this indicator. There is no ulterior motive; our intention is purely professional, namely to develop a high-quality European indicator. In conclusion, I would again like to thank the rapporteur and the entire Committee. Mr Manolis Mavrommatis has indeed incorporated into his report everything we need to have in the EU’s policy on multilingualism.
– The debate is closed.
The vote will take place today, at 11 a.m., that is to say in a few minutes time.
– Mr President, Members of the House, one of the greatest advantages of the European Union is that its citizens can express themselves in their mother tongues in EU matters, and the preservation of linguistic diversity and cultures is an objective of the European Union. However, this advantage often turns into a disadvantage, because it creates communication difficulties between Member States. This is why I support the report of Mr Manolis Mavrommatis, which actively recommends early language learning.
In Central and Eastern Europe, we have seen that young people who speak several languages, who have the possibility of learning one or two languages in their childhood, at school, are at an advantage. Language competence is a factor that creates a social advantage. Therefore we must use all available methods to ensure that early language learning forms part of public education.
I also believe that we must support the efforts of the European Commission to introduce the single European Indicator of Language Competence, facilitating the comparability of language competence and the mutual recognition of certificates.
However, in the spirit of equal opportunities, I would like to call attention to the fact that language learning opportunities must also be provided for those who live in isolated, underdeveloped areas, with the employment of additional measures, if required.
Thank you for your attention.
– The next item is Voting Time.
. – Mr President, I simply wished to say that, during yesterday’s debate on the report, certain political group representatives proposed that the expression ‘free-trade area by 2010’ be replaced with ‘area of global interregional partnership in the medium term’ in paragraphs 6, 21 and 66. This proposal has also been taken up in the form of an oral amendment that Mr Lipietz wishes to table.
Mr President, if the House has no objection, I do not have any objection to accepting this proposal either, and I therefore believe that the requests for split votes from certain groups, such as the Group of the Greens/European Free Alliance and the Confederal Group of the European United Left/Nordic Green Left, do not make any sense if the House accepts this wording, with which I agree.
I would like to mention a final point, Mr President, which is a technical adjustment. In paragraph 77, the Committee on Foreign Affairs approved an amendment from Mr Fatuzzo relating to pensions. My only proposal is to take the section of Mr Fatuzzo’s amendment that I am going to read and move it to paragraph 35, which is a more appropriate place for it.
We would therefore add the following to the end of paragraph 35: ‘which allows for more efficient social security systems offering secure and higher pensions’.
I would therefore change the expression ‘Euro-Latin American free trade area by 2010’ to ‘area of global interregional partnership in the medium term’ in paragraphs 6, 21 and 66 and move the end of Mr Fatuzzo’s amendment to paragraph 35.
– Mr President, ladies and gentlemen, further to Rule 168(2) of the Rules of Procedure, I have heard that three of our groups are having problems with this draft resolution, with the consequent risk of there being, on this important matter, which is of course to some degree connected with the debate and with the Members’ Statute, no majority – or at any rate, not a large one – whereas a large one is what we want.
I therefore move that this proposal be sent back to the Committee on Legal Affairs and the Internal Market. If that cannot be done or if we cannot agree to it, I move that, as an alternative, the vote be deferred to the next plenary part-session. The first option, then, is to send it back, with, if that does not happen, the next plenary sitting as an alternative.
. Mr President, I do not know whether you want me to read my oral amendments now or after paragraph 5, but I would like to have the opportunity to present two oral amendments.
. Mr President, I should like to add a new paragraph 5a to read: ‘Expects that the results of the review of unknown bank accounts related to Commission activities launched by the Commission in October 2005 will be made known completely to Parliament and be followed up’.
And paragraph 5b: ‘Expects that the accounts thereby established will be audited and the funds credited to the accounts will be entered in the general budget’.
. – Mr President, ladies and gentlemen, I would like to start by saying that what we actually wanted to do today was to give discharge to the European Parliament and the administrative authorities, but, over the last two days, we have been presented with new events and new facts, which we have not been able to examine while producing this report. They have to do with the leasing of two buildings in Strasbourg.
It took us several meetings of the Committee on Budgetary Control to examine the situation and work out a solution, but, since we, despite careful reading of the Rules of Procedure, have failed to find the most suitable legal basis for this, and bearing in mind the requirement that we comply with the Financial Regulation, I propose that we, pursuant to Annex V, Article 5(1)(a), vote against the discharge, which does not mean that we will not be giving it. We will, though, be gaining automatically six months of time in which to review the additional facts that have come to light and thereby establish a proper procedure for resolving all those questions that demand answers.
I therefore also ask you to vote ‘no’ in the first round of voting, so that all the questions that have been raised can be answered in a proper manner.
– Mr President, we would have preferred it to be sent straight back to the Committee, but since, as Mr Ferber has explained, this is not a substantively negative decision on the discharge, we too will vote against in order to make a broad consensus possible.
– Mr President, ladies and gentlemen, I, too, agree with what the rapporteur has said. Regrettable though it is from the legal point of view, in no way does this circumstance justify negative comments of any kind on our part today, whether about the administration, the City of Strasbourg, or third parties. It is for procedural reasons that we are going down this path, without, as yet, stating a position on the subject matter. I hope that we will soon be in possession of the facts, so that we will soon be able to give discharge.
Mr President, ladies and gentlemen, on behalf of the Group of the Greens/European Free Alliance in the European Parliament, I too should like to stress that if we do deny Parliament its discharge, as Mr Ferber proposes, this will send the clear political message that we want to gain another six months in which to investigate this matter thoroughly, to go on a fact-finding mission, working through the details of the two buildings in Strasbourg with a fine–tooth comb. Nor will this be a discussion about the seat, for that is not at issue. What this is about is the need for us to know whether or not our money is well spent. That is the whole idea behind the delay.
Mr President, ladies and gentlemen, as Mr Poettering and Mr Swoboda said, our vote, which is along the same lines, obviously does not prejudge the outcome of the investigation that is going to be conducted. It is just that, with the accusations being very serious, we must ensure that there is complete transparency so that we can then judge and assess matters with full knowledge of the facts.
Mr President, on behalf of the UEN Group, I wish to support Mr Ferber’s proposal. We have not drawn any conclusions at this stage but we want six more months to investigate this case thoroughly.
Mr President, ladies and gentlemen, I would draw your attention to the fact that we have just voted against granting discharge to Parliament because, at a late stage, further information came to light of which it had been impossible to take account earlier.
We now face a similar issue. Where the Committee of the Regions is concerned, I have proposed that we postpone the decision on granting discharge. The Committee on Budgetary Control has ridden roughshod over this proposal, to some extent in peculiar circumstances. Since that decision was taken, further information has come to light that has now been made available to the members of the committee. I therefore definitely recommend that, on the same grounds as those that applied just now where Parliament was concerned, the Chamber, in this case too, postpone its decision and refuse to grant discharge today to the Committee of the Regions for its work during 2004.
Mr President, ladies and gentlemen, I do not believe that Parliament has in this case fulfilled its task of demanding accountability. Through this vote that you have now held, I no longer regard myself as responsible for the resolution and recommend that you vote against it.
. – Mr President, ladies and gentlemen, the report was debated very late at night yesterday, and so there were few Members present. I would like to take this opportunity to briefly revisit one of the amendments.
The report was the subject of a great deal of interest in the Committee on Economic and Monetary Affairs, where some 150 amendments were tabled to it, most of which could be dealt with by the drafting of compromise amendments. One of the objects of the debate in the Economic and Monetary Affairs Committee was to decide whether we should recommend to the Commission that the weaknesses that have been discovered in the existing directive should be dealt with by individual legislative measures and by action on the part of the industry, acting on its own initiative, or whether we should propose to the Commission the drafting of a whole new directive. By going for the first option, we decided against having a completely new directive. Even though we reached our decision with only one vote against it, and therefore, in principle, unanimously, along comes the Socialist Group in the European Parliament with its Amendment 6, the intention of which is to again put a question mark against it, and, since Amendment 6, in principle, turns the report’s reasoning on its head, I ask the House to throw that amendment out.
. Mr President, I wish to move an oral amendment which is a merger of the original Amendment 1 and the text as adopted in committee. The paragraph would then read as follows: ‘Regards large companies as an essential component of the innovation system; considers, however, that State aid to large companies is appropriate for encouraging cooperation within innovation clusters and poles of excellence (large companies, SMEs and knowledge centres), provided that they meet the criteria of the ex ante rules.’
. Mr President, I would like to add two words to Amendment 2, namely ‘and SMEs’, so that the first line would read ‘Agrees that State aid should be allocated on the basis of criteria favouring innovative start-ups and SMEs’, etc.
Mr President, ladies and gentlemen, I just wanted to say that we are about to vote on a fantastic resolution on the promotion of multilingualism in Europe, which will undoubtedly be approved by a large majority of this Parliament. At times, unfortunately, contradictions arise between what Parliament does and what Parliament says: yesterday, the Bureau rejected the possibility of European citizens addressing our institution in a language with equal official status, contrary to the positions taken in the Council and the Commission. I believe that that is completely at odds with what we are about to vote on, and we, as a group, will appeal.
– Mrs Frassoni, that is the second time today and I think it is not on the agenda.
In all events, we have listened to you with great sympathy.
– That concludes Voting Time.
. I voted against the change of name for the Iranian delegation not in order to make our relations with Iran any more difficult (on the contrary I hope we can have good and positive relations with this country) but simply because I believe Parliament should be consistent. If we were to change the name of this delegation we should do the same for all those countries that have complex names. It is established practice that we use the geographic names of counterparts. I am not against revisiting this practice but we should do it for all countries.
. Any decision to change the name of this Parliament’s exchange delegation with the Iranian Parliament is far too fundamental not to be preceded by proper preparatory discussion. If that name reflects the fact that Iran currently refers to itself as an Islamic Republic, this could mean that this House might not be interested in contacts with Iran under a different regime, although a change in regime is both likely and desirable. The current regime threatens its own people with capital punishment and restricts their freedoms, and the outside world with the development of nuclear weapons and the denial of Israel’s right to exist. The regime believes in everything to which the pursuit of democracy and human rights is opposed. Adapting to that regime is not the solution, nor is waging war with it. The only way to improve this situation is if the Iranian opposition, which is partly living in exile in Europe, is given the opportunity of running their country in a normal manner. Anticipating this, there is no reason whatsoever to pander to the wishes of the current regime in its belief that the current state structure is eternal and God-given.
. I am totally opposed to the proposal by the Conference of Presidents to change the name of the delegation for relations with Iran.
More than anything, the timing is poor. At a time when Iran needs to be made aware that the international community is not prepared to ignore the threat posed by the regime, this gesture makes no sense. Furthermore, any analysis of this proposal would have to be done on an across-the-board basis, addressing all of the countries with which Parliament has delegations and which also have different official names from those used in the parliamentary name.
This not being the case – and I am not advocating that this is what we should be doing – there is even less justification for making an exception for Iran. The only exceptional thing about Iran at present is the fact that it is posing a challenge and a threat to the international Community. Now is the time to stand firm. It is the time to negotiate, of course, but to do so resolutely. To change the name of the parliamentary delegation is not a sign of resoluteness.
. Given that Bulgaria, Romania and Austria submitted requests for aid due to the damage caused by the floods between April and August 2005 and that on other occasions, I have supported the use of the Solidarity Fund to respond to such disasters, I must add my voice to the calls for solidarity with these countries. The idea of solidarity, risk-sharing and mutual help lies at the heart of cases such as these, and deserves my support.
– Mr President, on the subject of the Prets report, I believe it to be a platitude to say that cultural diversity has to be promoted.
We have hitherto been concentrating far too much on promoting cultural diversity, especially among the Muslim immigrant population, albeit without, on the other hand, ensuring that our own culture is recognised in the countries of the Islamic world. Things have come to such a pass that their culture is attempting to force ours, even in our own countries, to yield place to it. It is not just a case of Western culture being put under pressure by demands for such things as headscarves for schoolteachers, but also of Muslim immigrants becoming ever more hostile to Christian symbols and traditions.
In the meantime, a misconceived tolerance and ideological multiculturalism are resulting in the building of more and more minarets, and our own linguistic culture, too, is being undermined by school classes in which over half the pupils are foreigners. These are disturbing developments, and I do not believe that the Unesco convention takes such things into account.
. Parliament has shown its commitment to recognising cultural diversity within the field of international law, by adopting a Convention within UNESCO on Cultural Diversity on 20 October 2005 in Paris.
The purpose of this Convention is to promote and protect the diversity of cultural content and artistic expressions. Furthermore, it aims to facilitate the development and adoption of cultural policies and appropriate measures for the protection and promotion of the diversity of cultural expressions and also to encourage wider international cultural exchanges.
The Convention establishes, at international level, the recognition of the sovereign right for states and governments to draw up and adopt cultural policies allowing the development of their own cultural sectors.
The Convention acknowledges that cultural diversity is strengthened by the free flow of ideas and reaffirms the importance of freedom of thought and the diversity of the media. It recognises the right of States to adopt audiovisual policies and foster their audiovisual industries. It reaffirms the important role of public service broadcasting for cultural diversity and media pluralism.
Hence our vote in favour.
. I welcome this report on the UNESCO Convention. The new Convention aims to facilitate the development and adoption of cultural policies and appropriate measures for the protection and promotion of the diversity of cultural expressions and also to encourage wider international cultural exchanges. The Convention acknowledges that cultural diversity is strengthened by the free flow of ideas and reaffirms the importance of freedom of thought and the diversity of the media. I welcome the fact that the Convention recognises the distinctive nature of cultural goods and services as transmitters of values and identity and it establishes that they transcend their commercial dimension legitimising thus domestic and international cultural policies.
. This report relates to the amendments to Council Decision 90/424/EEC so that EU financial support will be granted for veterinary measures affecting aquatic animals as well as terrestrial animals.
These amendments are vitally important if financial support is to be obtained from the future European fisheries fund, which would enable Member States to combat serious diseases in farmed animals.
The change to the date of entry into force laid down by this report is consistent with another amendment proposed in the report relating to the Directive on the prevention and control of diseases affecting aquaculture. This is a more workable solution than the one previously put forward by the Commission and as such deserves my support.
. The purpose of this report is to update, recast and consolidate the rules on animal health in relation to the trade in aquaculture products, including the prevention and control of certain diseases, and in turn to increase the competitiveness of European aquaculture producers.
The objective of the legislative amendments that have been tabled is to simplify and modernise existing rules and innovation in the sector in readiness for future challenges.
I feel that the amendments to the Kindermann report that have been adopted enhance the Commission’s original proposal and have brought it up to speed with the actual situation in the Member States in this field.
We voted in favour of the report on the transition from analogue to digital broadcasting. It would, however, be naïve to believe that the transition did not involve increased costs for consumers. The transition does involve certain costs, for example in connection with new equipment. The Member States should, however, ensure that these costs are kept to an acceptable level. It is important for piracy to be combated, but we are dubious about continued harmonisation of copyright.
We have voted against the report on the transition from analogue to digital broadcasting because we do not believe that decisions on matters such as this should be taken at EU level. We have definite objections when it comes to the practical issues too. Cultural diversity cannot be guaranteed by authorities or by protecting so-called public service companies from competition. We are also opposed to the idea of changing TV technology by decree and through political decisions instead of letting people’s own choices prevail.
. In spite of the cosmetic amendments brought in at the eleventh hour and the inclusion of points with which we naturally agree, the resolution before us reveals much about the EU’s real intentions as regards its so-called ‘cooperation’ with Latin American countries.
Among many other aspects that are worthy of criticism and that we reject, I wish to highlight the following:
- the use of so-called ‘integration’ processes – always following a model imposed by the EU – as an instrument for promoting capitalist integration and the liberalisation of trade, to the benefit of the major powers and the large economic and financial groups;
- the creation of the largest possible free trade areas, on the basis of bilateral and multilateral agreements, in order to attain a level of trade liberalisation that has hitherto been impossible to introduce at the WTO;
- the creation of a so-called ‘bi-regional conflict prevention centre’ as a means of paving the way for EU interference in Latin America (not to be reciprocated);
- lastly, showing lamentable consistency, the total lack of condemnation of the criminal embargo on Cuba and the USA’s extra-territorial laws against the country.
In other words, this is a resolution that runs counter to the declaration made by progressive Members of Parliament from Europe and Latin America at Bregenz.
Hence our vote against.
This own-initiative report is about the form to be taken in the future by cooperation between the EU and Latin America. At present there is an interparliamentary conference, but the European Parliament now wants to set up a parliamentary assembly with a permanent secretariat.
The report also contains a host of very bad proposals in areas in which the European Parliament should definitely not express opinions. For example, it is proposed to set up a solidarity fund, together with a ‘Plan for Latin America’. The June List objects to this proposal. It is certainly true that a very large part of Latin America’s population lives in poverty, but it is not the EU that is the solution to the problem. In relevant cases, aid should be provided by individual Member States or through UN bodies.
It is also proposed that, as soon as possible, the Latin American regional parliamentary assemblies introduce elections by direct universal suffrage to these assemblies in order to create a structure similar to that of the European Parliament. It is, of course, up to the countries concerned to decide for themselves how their interparliamentary cooperation is to be organised.
I have therefore voted against the report in today’s vote.
.Latin America was heralded as the giant power for the end of the 20th century. Sixty years later, ultraliberal policies, institutional shortcomings and the difficult relationship with the neighbouring United States have had consequences that can be observed in the Andes or the favelas of Rio.
Yet, Latin America is rich in every respect, starting with its inhabitants, who have a powerful culture. Europe cannot, therefore, fail to take an interest in it.
We must therefore give ‘power to the imagination’ in European-Latin American relations, because the correct model of relations lies between ‘Christlike cosmopolitanism’ and ‘Westphalian cosmopolitanism’. This median point between diplomatic Plato and Machiavelli is located in a ‘four-square model of humanitarianism’. Europe must propose that resources are shared between the two shores of the Latin world: water, food, education and medicines.
An economic security Council must be added to the Euro-Atlantic Assembly, which was proposed by the Bregenz summit on 25 April 2006. Funded by a form of VAT on the numerous services provided, from space and geostationary satellites, this Council would make a success of partnerships aimed at supplying water and providing basic medicines, education and food. This four-square model at the core of humanitarianism would prevent Ecuador from pouring into Spain and children in Latin America from being reduced to donating their organs for the commercial trafficking of insane capitalism.
. Europe’s main priority, in my view, should be at regional level. The EU has a duty towards the citizens of its Member States, and as a member of the international community, to play a unique role in its immediate sphere of influence.
There is a place, and a need, however, for this to be extended to other areas of influence, and that naturally includes Latin America. For historical, cultural and linguistic reasons, this is an area with huge potential for developing political and economic cooperation and, more importantly, international relations, where collaboration between those on both sides of the Atlantic could be extremely advantageous.
Lastly, I wish to make a point from a Portuguese perspective. Whilst Portugal has a duty to make Africa one of its priority areas in foreign policy, it must not overlook the importance of transatlantic ties. It must therefore give full support to initiatives such as the summit to be held in Vienna on 12 and 13 May.
I therefore hope that this summit will produce a positive outcome, with particular regard to the negotiations with Mercosur, an issue to which I have on a number of occasions displayed my concern and commitment.
. In the year in which we are celebrating 20 years of Portugal and Spain’s membership of the European Communities, it is appropriate to point out that Europe has stood to gain from the special knowledge of life in Latin America that these countries have brought. It would gain even more besides if it promoted the teaching of Portuguese and Spanish as important world languages.
I agree with the rapporteur that we need closer ties in terms of economic and cultural cooperation with Latin America and I would highlight the vital role in this regard of relations with Brazil, an essential player in this partnership process.
I am alarmed to note that while there has been progress in terms of democracy and freedom in Latin America, this has generally not been matched by progress in combating poverty and social inequality.
The EU should not, in my view, accept flagrant violations of human rights and the scaling back of civil liberties, as we have seen in Cuba and more recently in Hugo Chávez’s Venezuela.
I await with interest the outcome of the Vienna summit and hope that it succeeds in genuinely strengthening relations between the EU and Latin America. `
. The changes to the fisheries protocol discussed in the Commission’s proposal and Parliament’s report will make it possible to bring fishing effort into line with the precarious state of resources in the cephalopod category and to compensate the fleet by means of an increase in the number of licences for the pelagic and tuna categories.
These amendments do not obstruct the integration of fleets flying flags of the new Member States, whilst at the same time guaranteeing continuity of access for Community fishing vessels which traditionally operate under this agreement. I therefore support this report.
. The way in which the Commission handled its finances in 2004 gives me and Mr Belder sufficient reason to call for the granting of the discharge to be postponed. First of all, it must be absolutely clear what the Commission intends to do about the problems surrounding the opening balance sheet. In addition, it is undesirable that there should be any delay setting up, applying and enforcing the internal control standards. Thirdly, the Commission must table a plan of approach that includes a target date for working towards a positive Statement of Assurance. Fourthly, the amount of the advance payments left outstanding is high to an untenable degree. It is not clear to us how, and when, the Commission would like to see this problem solved. Finally, it defies belief that Greece, a Member State, still receives maximum agricultural subsidies even though it has not met the requirement of fully introducing the IACS for more than ten years.
Mr President, ladies and gentlemen, I have asked to take the floor in order to explain my vote: I voted not to grant discharge to Parliament's budget, because I believe that the decision taken on the issues that have arisen concerning the buildings in Strasbourg underplays matters. An issue such as this, which is connected precisely to the buildings in which the work of our Parliament in Strasbourg is carried out, can no longer be filed away amongst internal administrative paperwork. I have heard that the President himself has already duly sent a letter to the City of Strasbourg.
As per the fundamental principle of transparency that underpins the European institutions, I propose that a temporary committee of inquiry be set up immediately in order to shed light on all the circumstances surrounding the leases on the Strasbourg buildings and on who is behind the Erasmo company.
. My colleague Mr Blokland and I have voted against discharge being granted to the President of the European Parliament for the implementation of the budget in the year 2004.
The dislocation of Parliament in Strasbourg meets with incomprehension among the electorate, although Parliament itself is dealing with the consequences of a decision that was taken by the European Council. We think that the rent paid in excess, which amounts to 10% of the annual rent, should be reclaimed from Strasbourg city council. This is a for granting discharge.
. I voted not to grant discharge to Parliament’s budget, not because of any problem with the administration of Parliament itself, but because of the allegations that Parliament, and therefore the people of Europe, have been ripped off by the City of Strasbourg. We have the absurdity of John Major’s deal in 1992 during the then British Presidency that gave Germany the recognition of Croatia and the consequent tens of thousands of deaths in the ensuing civil wars. That gave Britain an opt-out from the Social Chapter threatening to deny, before the welcome arrival of Tony Blair’s Labour Government coming to the rescue, decent social standards to the people of Britain and condemned, at French insistence, Parliament to travel in perpetuity to Strasbourg, at a cost of EUR 400 million a year and the criminal inefficiencies entailed. Now we learn on top of all that the City of Strasbourg may well have been using the decision to exploit its monopoly to defraud the people of Europe.
Mr Ferber’s report on the 2004 discharge of the European Parliament is fundamentally dishonest.
Taking advantage of the new anti-Strasbourg offensive launched by the Anglo-Saxon lobby, Mr Ferber is going beyond his role of rapporteur in order slyly to set himself up as Strasbourg's critic.
No, the European Parliament cannot decide on the location in which it will be based. That is a unanimous decision taken by the Heads of State or Government, which has been enshrined in the European Treaties since the Treaty of Amsterdam in 1999.
No, neither Strasbourg nor France are prepared to agree to give up what they have for some uncertain alternative, that is, to agree to the European Parliament’s being transferred to Brussels in exchange for a European Institute of Technology. Why not have a European centre of gerontology?
Just as some people want to make France and the Netherlands vote again on the defunct European Constitution, others indulge in wishful thinking and want to do away with the European Parliament’s base in Strasbourg in flagrant breach of the Treaties.
We will resolutely oppose that, not only on behalf of France, but also on behalf of the general interest of Europe.
. I voted against this report in order to give the Committee on Budgetary Control more time to investigate the possible overcharging of the Parliament for its buildings in Strasbourg. It is vital that a full investigation be held into this highly unsatisfactory situation. Parliament must do everything possible to safeguard taxpayers’ money.
. Since 1999, all Dutch Members have committed not to join the pension fund, because on the one hand, by joining the fund, those taking part are entitled to two pensions and on the other hand, the pension premium is largely, if not wholly in practice, paid by Parliament. It is extremely vexatious that this House should be landed with the shortages that have already occurred on account of bad management in the Members’ pension funds. In that way, the taxpayers end up picking up the tab for irresponsible behaviour on the part of the people who represent them, and whose main interest would appear to be in seeking excessive financial reward.
I consider even more vexing the fact that the Committee on Budgetary Control has largely deleted the just criticism of the account of what happened in connection with the pension fund, as included in the original version of the Ferber report. In so doing, this Committee has failed miserably as a monitoring body, and it is for that reason that I shall not be voting in favour of this discharge.
. This week, it became public knowledge that in all likelihood, the European Parliament has, for 25 years, been wrongly required to pay an excessive rent for the use of the buildings in Strasbourg. That was reason enough for putting off approval of the annual accounts until such time as this matter has been fully investigated. That, to my mind, is only fair.
At the same time, a similar scenario is being played out in the Committee of the Regions. Here too, there have been financial irregularities and an inquiry is underway. It is therefore beyond me that a majority now appears prepared to approve these annual accounts, even though inquiry into fraud is still running, and so nothing like all the facts are known. The fact that a majority of the Committee on Budgetary Control has rejected a planned hearing about the irregularities in the Committee on the Regions strikes me as very worrying.
It now looks like Parliament only objects to financial irregularities if its own money is involved. This is about funds that all Europeans together have to raise for fulfilling useful tasks, and those funds should not be wasted. I will therefore vote against approval of the Committee of the Regions’ annual accounts.
. I voted in favour of granting discharge to the Ombudsman. As a member of the Committee on Petitions I value the work of the Ombudsman and believe he carries out his duties effectively and diligently.
. I contribute to this debate as someone who was partly responsible, as Parliament’s representative on the Council of Ministers’ Consultative Commission on Racism and Xenophobia from 1994 to 1999, for the establishment of the European Monitoring Centre on Racism and Xenophobia.
I have no serious quarrel with Mr Guidoni’s report on this Monitoring Centre, but I wish to enter reservations about firstly the underfunding of this Centre compared to the raft of other centres with what I consider less importance to the people of Europe such as Translation or Training. Secondly the commitment without additional funding to widen its remit to human rights, making its already difficult task virtually impossible.
I do not believe these events are unconnected with the politics of this institution. Some are fellow travellers with racists and xenophobes, while others take the issue far too lightly. I do not see how they can with the rising racism in football, whether in Italy, Spain or elsewhere, the electoral successes of the far right in France and Belgium, Italy and Denmark, plus the threatened breakthrough in 4 May local elections in Britain by our own version of Le Pen’s , the British National Party.
. I voted in favour of granting the European Centre on Racism and Xenophobia discharge. It is clear from the report that the Centre was diligent in spending its existing resources. However, with racist political parties on the rise and a reported increase in racist incidents there is a strong argument for increasing the Centre's funding.
. I voted in favour of granting discharge to the European Monitoring Centre for Drugs and Drug Addiction. However, with the flow of drugs apparently on the increase and the level of addiction rising particularly among some of Europe’s most deprived communities I would like to see the Centre raise its profile and make a more significant contribution to tackling these problems.
. I voted to grant discharge to the European Medicines Agency. I believe the agency has a vital role to play in ensuring that new drugs get to the market safely and with the minimum duplication of effort on the part of individual Member States.
. Cape Verde has set an excellent example in terms of democracy, good governance and respect for human rights, and has deep historical, social, political, cultural and geographical ties with the EU. This puts the country in a unique strategically important position for developing and deepening Euro-African relations. Cape Verde provides stability and security on one of the outer edges of the European area.
Although it represents Europe’s Southeast Atlantic border, Cape Verde has been included in other programmes, which, in themselves, do not reflect the country’s actual proximity, nor its identification with common values such as the rule of law, the promotion of good neighbourly relations and the principles of the market economy and sustainable development.
The Cape Verde authorities and the largest opposition party have been developing contacts with a view to obtaining special status or a partnership with the EU. The country’s inclusion in the neighbourhood policy could prove an important step in this direction. It would also set down an important marker in a neighbourhood policy that would be impoverished if it were focused solely on the Union’s southern and eastern borders.
I welcome the adoption of Amendments 36 and 38.
. I voted to grant discharge to the European Food Safety Authority. With food scares on the increase the Authority has a vital role to play in ensuring both the safety of our food and consumer confidence in the food chain.
. I and my British Conservative colleagues have voted against the Parliament’s reports on the budgetary discharge because, for the eleventh year running, the Court of Auditors has been unable to give a positive statement of assurance of the overall EU accounts. Conservatives believe that this must be tackled as a matter of urgency by the Commission. There must be a zero tolerance of all cases of mismanagement and fraud and there are three main areas to focus on:
First, the new accountancy systems put in place in January 2005 must be monitored closely to ensure that they will deliver world class standards of accounts.
Second, whistleblowers must not only have their rights vigorously defended, they must be encouraged to come forward.
Third, the issue that concerned the Auditors most was the 80% of the budget that is spent in Member States. The Commission is responsible for the expenditure of all EU funds but, in reality, the power is delegated to paying agencies in Member States. The objective, as the President of the Court has suggested, must be the introduction of the principle of making Member States responsible for this expenditure.
. This report is indicative of the increasing domination of the financial sphere over that of the real economy. The primary objective of the measures put forward to amend the legal structure of undertakings for collective investment in transferable securities (UCITS), and the investments thereof, is to increase the cross-border trade in investment funds. The intention is also to remove all obstacles, including tax obstacles, with the aim of maximising the profitability of these funds, including fund mergers.
In order to facilitate this trade and to increase competition, the plan is to harmonise the prospectuses and rules on consumer protection. The report also seeks to expand the areas of investment into transferable securities, which will lead to greater risk for investors.
The proposal is to bring the financial markets and the investment funds model in the EU closer to that of the USA, which forms part of the drive towards financial globalisation. It is no surprise to find that pension funds come top of the list of priorities.
This money-making scheme, which sucks the manufacturing economy dry and tramples over the rights acquired by many workers, maximises the profits of the banking industry and management companies, whilst increasing the risk of financial and economic crises. We therefore voted against.
. The EPLP agrees with the general approach of the rapporteur to settle at a balance of regulatory and market needs. The EPLP could not agree that the directive needs to be included as a ‘Lamfalussy’ type of directive, which was the suggestion of Amendment 6.
. The report before us forms part of the neoliberal agenda of the Lisbon Strategy. It proposes that State aid be considered an exception and calls for more measures to deregulate, to ensure competition, to facilitate access to capital, to encourage entrepreneurial spirit, to remove barriers to the movement of both workers and researchers. It also calls for a common immigration policy to suit these ends, not least in the area of recruitment in the information and communications technology (ICT) sector. At the same time it encourages private-public partnerships and deems aid for SMEs ineffective. All of which in the name of innovation!
On the other hand, it promotes a strategy of horizontal objectives for State aid defined at Community level, especially, once again in the name of so-called innovation. The purpose of this process, which also forms part of the Bologna education process, is for universities and schools to meet the basic needs of the large multinationals, ‘educating’ a homogenous workforce with linguistic skills in ICT and in languages that facilitate the professional and geographical mobility and the adaptability of work, whilst at the same time commercialising knowledge and the fruits of research. We therefore voted against.
. I abstained on this report, because I believe the distinction implicitly made here between discovery and innovation both misunderstands the nature of scientific discovery and the economic consequences that follow. If we are to compete in the world of high technology innovation and improve our post-innovative performance from its current lamentable levels compared to our competitors Europe must support innovation with public money where appropriate. This report by Mrs in 't Veld does not accept that analysis limiting state aids, in my opinion, unreasonably. I therefore could not support it.
– Mr President, the Titley report is a positive step towards enhancing road safety. The eCall system, which will help save human lives on Europe’s roads and reduce the severity of injuries, will have a very favourable cost-benefit ratio. Our response to the growing volume of road traffic needs to be enhanced passive and active road safety. As part of the world-renowned eSafety initiative, the eCall system is a priority item belonging to a programme covering, , advanced driver assistance systems, lane departure warning and the collision mitigation system. The incorporation of the Galileo system is a further improvement to this state of the art technology which will benefit Europe’s transport. The eCall system will serve the hundreds of millions of citizens who every year travel abroad by car. Accordingly, I voted in favour of the report on making eCall available to citizens.
. I have voted with enthusiasm in favour of this excellent initiative by my colleague Gary Titley. It proposes a pan-European automatic emergency call system. In the event of a road accident, the eCall device in the vehicle will automatically transmit an emergency call directly to the nearest emergency call centre, providing information on the precise location of the accident. This will result in a dramatic reduction in rescue time and make it possible to treat more injuries in the crucial ‘golden hour’ following the accident.
The advantage of this system is not only that it will help save lives but also that it will reduce congestion time and contribute to the efficiency of road transportation in Europe with a reduction of external costs.
It is an excellent example of the advantages of action at EU level, complementing the common emergency telephone number (112) which I was involved in suggesting when I was a junior civil servant many years ago.
.I firmly support the recommendations in the Titley report aimed at rolling out ‘Bringing eCall to citizens’ in the 25 Member States. This arrangement is, in fact, a key element as far as improving road safety is concerned.
In the event of an accident, the response time – in terms both of making the accident scene safe and of helping the victims - is the most important requirement in terms of limiting the most tragic consequences. There are more than 40 000 tragic deaths each year on the roads of the European Union.
This system, which would enable 2 500 lives to be saved each year, must quite clearly be promoted by the public authorities of all the countries and demanded by the citizens, who are increasingly calling for safer roads.
It is therefore regrettable that some Member States – such as France, in which road safety has nonetheless been declared an important national cause – should be late in implementing ‘Bringing eCall to citizens’. Let us hope that the adoption of the Titley report and the publicity it will receive in the European Union will speed up the implementation by all of the Member States of this essential intelligent car system.
It is important to give priority to road safety issues and to work to bring about a reduction in the number of fatalities on our roads. There are thus good reasons for the Member States to consider introducing the in-vehicle emergency call service, eCall. I do not, however, see any reason for the European Parliament and the other EU institutions to call on the Member States to sign the Memorandum of Understanding regarding eCall. The Member States must adopt positions on this matter without political lectures from the EU institutions. The introduction of eCall entails costs and technical harmonisation. It must be up to the individual Member States to decide which road safety measures are most important and realistic and to be given priority. I have thus chosen to vote against this report.
. This report introduces a new system whereby, through the use of digital and satellite technology, emergency services are called directly ‘on impact’ to a car crash. The new system should be installed in all new cars from 2009, saving up to 2 500 lives a year across Europe.
A sensor in the car is activated by the impact of a collision and sends information on the location, speed and owner of the car through the pan-European emergency number 112 to the nearest police, fire and medical services.
I welcome this report as it will save those hundreds of car crash victims who find themselves trapped in their cars and unable to reach their mobile phones because of their injuries. Although the smart car system will cost EUR 4 billion it will ultimately save EUR 26 billion across Europe in accident and congestion costs.
According to the Commission, the smart car system could reduce the numbers of fatalities on the roads by as much as 15%.
. I voted against the Mavromatis report (A6-0074/2006) on promoting multilingualism and language learning in the EU because in a Europe based on coexistence between communities, it is crucial that the citizens have the necessary skills to be able to communicate effectively with one another, thereby strengthening mobility in the EU. It is wrong to confer privileged status on certain languages, without other factors being taken into account.
The creation of a ‘multilingual’ society, in which every citizen has the opportunity to learn at least two languages other than their mother tongue will help to foster closer ties between citizens of different EU Member States. It is also important, however, that this is not done at the cost of devaluing national languages.
. We voted against because multilingualism is not considered in all of its practical applications. Steps are being taken that may lead to the creation of a directory to select the languages used. It is appalling that the proposals to broaden the range of languages, including those of immigrants, were rejected.
To quote the Commission: ‘the EU institutions should try to strike a balance between the costs and benefits of being multilingual’.
This sentence follows a series of repeated examples of discrimination relating to the use, translation and interpretation of the official languages of the EU, and to the dismissal of dozens of teachers who worked in the Commission’s services. This serves to increase our concerns as regards the need to promote multilingualism as a cultural value of the EU.
We therefore advocate an interinstitutional agreement relating to a written legal framework for the EU’s language arrangements. An agreement of this nature should respect the diversity of cultures and languages, given that language is the most direct expression of culture. It should also guarantee equal treatment of all official languages, thereby putting an end to the proposed distinction between ‘official languages’ and ‘working languages’, which has served to discriminate against certain languages like Portuguese.
The June List has previously pointed out in this Parliament – and now does so again – that the Member States are exclusively responsible for the organisation of teaching and the content of education systems. In both resolutions now being dealt with, the European Parliament is shamelessly trying to get involved in language teaching and the adjustment of education systems to, for example, new technology and digitalisation. I am therefore voting against both resolutions.
I nonetheless appreciate that the Member States may need to discuss among themselves a number of issues such as, for example, the consequences of the transition from analogue to digital broadcasting. In its proposals, however, the European Parliament is, as usual, going too far in its ambition to develop policy areas at EU level within every possible subject area. I believe that the Council of Ministers is the best place in which to find out how far there is a need to go in terms of cooperation in the aforesaid area.
.Responding to the linguistic standardisation of Europe, whereby English is the popular phonetic soup, with a form of multilingualism that the European Union would do well to practice itself, is all well and good.
The French, who listen to Mr Trichet speaking in the European Parliament in English, and the Germans who, despite representing 30% of the people of the Union, see their language's share of the European language market reduced to 14%, can only approve of the sanctioning of multilingualism. It is not Europe’s job to help destroy linguistic biodiversity.
From that perspective, the Catalans make some sensible observations. The Catalan language which, with more than 15 million speakers, is used more widely that Finnish, Danish, Latvian or even Dutch, cannot be overlooked in the European Parliament.
The Catalan, Occitan or Breton languages represent the rootlets of France's cultural tree. The same could be said of the tree representing Spain’s identity. Faced with the winds of Anglo-Saxon globalisation, these national trees need all of their deep cultural roots in order to remain standing.
It is true that, if it were not for the fact that multilingualism is a necessity, in a few years time, we, the French MEPs in the European Parliament, would be calling for the right of our minority to speak our regional language.
. The Mavromatis report addresses one of the key factors in the success of the teaching and training of EU citizens, namely language skills.
The Europe of the future needs citizens who are ready to respond to the challenges of the knowledge-based society. Accordingly, it is vitally important that they can communicate in at least two languages other than their mother tongue.
I therefore believe that it is necessary to adopt an Indicator of Language Competence in order to bridge the current gap in verifiable data about the EU citizens’ language skills. It is unacceptable, however, that certain languages are favoured to the detriment of others, not least Portuguese, which is spoken by 200 million people and is the EU’s third most widely-spoken language in the world.
Quite apart from this language indicator, there is an alarming political indicator emerging from the report before us, namely that of a Europe that focuses more on itself than on the world around it, and of a Europe that values its languages on the basis of internal demographics, which may work out very well for some, but which is politically unacceptable in terms of the founding principles of the EU.
For these reasons, I voted against the Mavromatis report.
. The enlargement of language knowledge brings an added value to individuals, and represents a vital tool for mutual understanding between countries, communities and cultures. In other words, it is crucial for a Europe seeking unity in diversity.
The lack of data on the citizens’ language skills means that there needs to be a system whereby progress towards attaining the objective laid down by the Barcelona European Council of developing the EU’s education and training systems into a world-renowned centre of excellence can be measured.
The European Indicator of Linguistic Competence could prove a valuable instrument for obtaining reliable data on the language skills of Europeans, facilitating exchange of good practice and giving fresh impetus to language teaching.
I feel it is essential that European language policy should not reflect an idea of an insular Europe. In this regard, I would like to reiterate the need to bring into this debate the concept of a European language of universal communication. English, Spanish, Portuguese and French, in that order, along with, to some extent, German and Italian, are special vehicles of communication with the rest of the world and as such deserve preferential support and encouragement from the EU.
– I declare the session of the European Parliament adjourned.